Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 1 of 32




              “Exhibit 12”
     Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 2 of 32
                              Atkinson-Baker Court Reporters
                                     www.depo.com


 1                       UNITED STATES DISTRICT COURT

 2                      EASTERN DISTRICT OF CALIFORNIA

 3                        *    *     *   *   *

 4   N.L., AN INFANT BY HIS MOTHER)
     AND NATURAL GUARDIAN         )
 5   SANDRA LEMOS,                )
                                  )
 6                                )
              PLAINTIFF,          ) Case No.:
 7                               )2:17-CV-01512-JAM-DB
     VS.                          )
 8                                )
     CREDIT ONE BANK, N.A.,       )
 9   GC SERVICES LIMITED          )
     PARTNERSHIP, IENERGIZER      )
10   HOLDINGS, LIMITED, AND       )
     FIRST CONTACT, LLC. A/K/A    )
11   IQOR HOLDINGS, INC.,         )
                                  )
12           DEFENDANTS.          )

13                                 CONFIDENTIAL

14    DEPOSITION OF 30(b)(6) JEFFREY MEEK FOR CREDIT ONE BANK

15                  Taken at ViewPointe Executive Suites
                               10:23 a.m.
16                    On Friday, June 15, 2018

17                     8275 South Eastern Avenue
                              Suite 200
18                        Las Vegas, Nevada

19

20   Job File No.: AC0484B

21
     ATKINSON-BAKER, INC.
22   COURT REPORTERS
     (800) 288-3376
23   www.depo.com

24
     REPORTED BY:    Julie M. Lever,
25                   RPR, CCR No.: 582




                                                                            Page 1
                          30(b)(6)Jeffrey Meek - Confidential
                                     June 15, 2018
     Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 3 of 32
                                         Atkinson-Baker Court Reporters
                                                www.depo.com

 1                                                                  1                  JEFFREY MEEK,
 2             A P P E A R A N C E S:
 3
                                                                    2          having been first duly sworn,
     FOR PLAINTIFF:                                                 3          testified as follows:
 4   MARCUS & ZELMAN, LLC.                                          4                 EXAMINATION
     BY: YITZCHAK ZELMAN, PHV (Via phone)
 5   701 Cookman Avenue, Suite 300
                                                                    5   BY MR. ZELMAN:
     Asbury Park, New Jersey 07712                                  6       Q. Good morning. Can you please state your
 6   yzelman@marcuszelman.com                                       7   name for the record?
 7   FOR THE DEFENDANT: (CREDIT ONE BANK)
     CARLSON & MESSER, LLP.
                                                                    8       A. Jeffrey Meek.
 8   BY: DAVID J. KAMINSKI, ESQ.                                    9       Q. And are you testifying here today on
     5901 West Century Boulevard                                   10   the behalf of Credit One?
 9   Suite 1200
     Los Angeles, California 90045
                                                                   11       A. I am.
10                                                                 12       Q. What is your role at Credit One?
11   FOR THE DEFENDANT:                                            13       A. Assistant vice-present portfolio
     BASSI EDLIN HUIE & BLUM
12   BY: FARHEENA A. HABIB, ESQ. (Via phone)
                                                                   14   services.
     515 South Flower Street                                       15       Q. How long have you been in that role
13   Suite 1020                                                    16   for?
     Los Angeles, California 90071
14   Fhabib@behblaw.com
                                                                   17       A. Almost five years.
15                                                                 18       Q. As the assistant vice-president?
16
17
                                                                   19       A. Yes.
18                                                                 20       Q. Has your role -- well, let me back up
19                                                                 21   for a second. What are your duties and
20
21
                                                                   22   responsibilities in that role?
22                                                                 23       A. My duties and responsibilities are the
23                                                                 24   day-to-day operation of the vendors under my span
24
25
                                                                   25   of control.

                                                          Page 2                                                  Page 4

 1                   INDEX                                          1           MR. KAMINSKI: Farheena, so sorry. We
 2                                                                  2   started with you on mute, but we only got to the
     WITNESS: JEFFREY MEEK                                          3   second question about Mr. Meek being the
 3                                                                  4   assistant vice-president of portfolio services
     EXAMINATION                                   PAGE
 4
                                                                    5   for five years and he was talking about his
       By Mr. Zelman                           4
                                                                    6   day-to-day operations.
 5                                                                  7           MS. HABIB: Can I get the witness' full
 6   EXHIBITS             DESCRIPTION                PAGE           8   name, please?
 7                                                                  9           THE WITNESS: Jeffrey Meek. M-E-E-K.
 8   Exhibit   A: Call Logs              17                        10           MR. KAMINSKI: Okay. And assistant
 9   Exhibit   B: Call Logs              19                        11   vice-president of portfolio, okay.
10   Exhibit   C: Call Logs              19                        12   BY MR. ZELMAN:
11   Exhibit   D: Supplemental Responses to          63            13       Q. All right. You've been the assistant
12              Second Set of Interrogatories
13
                                                                   14   vice-president for the past five years. Has your
14   Exhibit E: Responses to Requests for           82
                                                                   15   role changed in the past five years?
15           Admissions, Set One                                   16       A. Only materially in the last six months.
16                                                                 17       Q. How so?
17   Exhibit F: Declaration of Don Hudecek           86            18       A. Because now I also support the legal
18                                                                 19   department and litigation services in appearing
19                                                                 20   as a witness.
20
21
                                                                   21       Q. For six months before, you did not
22
                                                                   22   appear as a witness?
23                                                                 23       A. Not for this bank, No.
24                                                                 24       Q. You mean not for Credit One Bank?
25                                                                 25       A. Not for Credit One Bank.

                                                          Page 3                                                  Page 5

                                                                                                      2 (Pages 2 to 5)
                                        30(b)(6)Jeffrey Meek - Confidential
                                                   June 15, 2018
     Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 4 of 32
                                   Atkinson-Baker Court Reporters
                                          www.depo.com

 1       Q. So who would appear as a witness for        1   question with iEnergizer, who would pose that to
 2   Credit One Bank?                                   2   iEnergizer? Would that be you or Adele Burton?
 3       A. Prior to that?                              3      A. It would typically be Adele or somebody
 4       Q. Yes.                                        4   that works for her.
 5       A. Predominately, Gary Harwood.                5      Q. Now, have you spoken with -- for
 6       Q. Why did you guys switch?                    6   example, GC Services is a defendant in this
 7       A. We didn't really switch. It was more        7   action. Have you spoken with them about the
 8   of an add, not a subtract.                         8   claims in this action?
 9       Q. So you said that you managed it under       9      A. I have not.
10   your span? I believe that is the word you used.   10      Q. Do you know if Adele has spoken to
11       A. Yes, under my span of control.             11   iEnergizer about the claims in this action?
12       Q. And which vendors are that?                12      A. Not to my knowledge.
13       A. That would be GC Services,                 13      Q. Did you guys pull together information
14   Convergent Outsourcing and part of Alorica.       14   once you received this lawsuit?
15       Q. And these are different vendors that       15           MR. KAMINSKI: Vague and ambiguous with
16   Credit One uses to make calls on its behalf?      16   respect to "you guys."
17       A. Yes.                                       17   BY MR. ZELMAN:
18       Q. How many vendors are there?                18      Q. When I say you guys, I mean Credit One.
19       A. Now I believe there are six.               19          Did Credit One go to the vendors when
20       Q. You mentioned three that you oversee,      20   this lawsuit was brought and ask them for
21   right?                                            21   information about these calls?
22       A. Yes.                                       22      A. I'm going to say "yes" in the sense
23       Q. Okay.                                      23   that I have seen call logs and material of that
24       A. Actually, I think there is seven.          24   nature that would have had to be provided by
25       Q. All right. Well, iEnergizer, right?        25   them.

                                              Page 6                                                  Page 8

 1      A. Right.                                       1       Q. So the call logs and material, that
 2      Q. And there is First Contact, Iqor?            2   wouldn't normally be provided to Credit One if a
 3      A. Yes.                                         3   specific request was made for it?
 4      Q. There is Sutherland?                         4       A. Call logs are generally provided as
 5      A. Sutherland.                                  5   part of the nightly download, but it's not
 6      Q. Who is the seventh?                          6   something that we use in any kind of day-to-day
 7      A. I guess that is it. That's it.               7   operation.
 8      Q. Okay. So you said you manage GC,             8       Q. So call logs and account notes produced
 9   Convergent, part of Alorica. You do not manage     9   in this case. Are you saying those came from the
10   iEnergizer, one of the vendors in this case,      10   vendors?
11   correct?                                          11       A. They originally came from the vendors.
12      A. Correct.                                    12   I don't know if they have some warehouse where
13      Q. Is that because you only manage call        13   they keep that stuff or whether they just go back
14   centers with operations in the U.S.?              14   and ask for it. I think our support group just
15      A. Call centers with operations in             15   goes back and asks for the relevant calls for
16   North America.                                    16   whatever period.
17      Q. Okay. So if they are in North America,      17       Q. And you say "they ask." Who are they
18   you manage it. If they are not in                 18   asking?
19   North America, someone else manages it?           19       A. Somebody at the vendor.
20      A. Correct.                                    20       Q. So in this case there was -- we allege
21      Q. Who is that?                                21   that calls were made to my client's phone number.
22      A. That would be Adele Burton.                 22   In response to our interrogatories, Credit One
23      Q. Does she still work with the company?       23   identified that calls were made by First Contact,
24      A. Yes.                                        24   iEnergizer, and GC Services.
25      Q. So if Credit One had an issue or a          25          How did you go about getting that

                                              Page 7                                                  Page 9

                                                                                          3 (Pages 6 to 9)
                                30(b)(6)Jeffrey Meek - Confidential
                                           June 15, 2018
     Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 5 of 32
                                    Atkinson-Baker Court Reporters
                                           www.depo.com

 1   answer? That's what I'm trying to figure out.        1   associated with Sandra Lemos' account?
 2       A. Oh, I see. So they would start, of            2       A. I would.
 3   course, with the account number. So then they        3       Q. Do you know if that's have been
 4   would simply look at the account and see who the     4   produced in this action?
 5   account had been assigned to during whatever         5       A. Not to my knowledge.
 6   period is under discussion and then request any      6       Q. Well, did you review the discovery
 7   call log information that those vendors might        7   production, your discovery responses in this
 8   have for that period.                                8   case?
 9       Q. Well, do you believe that my client had       9       A. I did.
10   an account with Credit One Bank?                    10       Q. When was that?
11       A. If I understand the intricacies of this      11       A. Oh, well, probably over the course of
12   case, I think she does but it's not the matter at   12   the last week.
13   hand.                                               13       Q. So what did you review?
14       Q. When you say "she," just to clarify,         14       A. So I reviewed all the call recordings,
15   there are two people listed as plaintiffs in the    15   at least the ones that I could get to play. The
16   complaint. There is N.L. , who is, I think, an      16   account notes, the call logs, the responses, the
17   infant by his mother and natural guardian,          17   notice.
18   Sandra Lemos.                                       18       Q. All right. So let's unpack that a
19           Are you referring to Sandra Lemos?          19   little bit. You said you played all recordings
20       A. Sandra, I believe, is the one.               20   you can get to play?
21       Q. So you think Sandra has a Credit One         21       A. Yes.
22   account?                                            22       Q. I think I know what issue you're
23       A. I think that she does.                       23   referring to. There has been about fifteen
24       Q. You don't believe that N.L. has a            24   recordings produced in this action by
25   Credit One account, right?                          25   Credit One Bank; is that your recollection?

                                              Page 10                                                 Page 12

 1       A. No.                                           1       A. That sounds about right.
 2       Q. And are there phone numbers associated        2       Q. Of those fifteen recordings, some of
 3   with the Sandra Lemos' Credit One account?           3   them are in MP3 and some are in WAV format?
 4       A. Are there phone numbers associated with       4       A. I think that is right, yes.
 5   it?                                                  5       Q. I was able to play the MP3 files. Were
 6       Q. Yes.                                          6   you --
 7       A. I imagine that there are. I don't know        7       A. I think those are the ones I was able
 8   what they are.                                       8   to play.
 9       Q. Do you believe that the phone number in       9       Q. And the WAV files you were not able to
10   this case is associated with that account?          10   play?
11          Do you believe that the phone number at      11       A. I got an error.
12   issue in this case is associated with that          12       Q. Me too. Do you know why?
13   account?                                            13       A. I have no idea why.
14          MR. KAMINSKI: Objection. Calls for           14       Q. Do you know why some are recorded in
15   speculation.                                        15   MP3 and some are recorded in WAV?
16          THE WITNESS: Not to my knowledge.            16       A. I don't know. I don't know if it has
17   BY MR. ZELMAN:                                      17   to do with the vendor that produced them or not
18       Q. And when you say to your knowledge,          18   because I don't know which ones came from where.
19   what are you basing that on?                        19       Q. Well, do you believe that vendors
20       A. Well, I base it on I haven't looked at       20   switched how they record or do you think some
21   her account, so I really don't know what is on      21   record in MP3 and some record in WAV?
22   her account or what is associated with her          22          MR. KAMINSKI: Objection. Calls for
23   account.                                            23   speculation. Lacks foundation.
24       Q. Okay. So to answer that question, you        24          THE WITNESS: I really don't know the
25   would have to look at the account notes             25   answer to that.

                                              Page 11                                                 Page 13

                                                                                        4 (Pages 10 to 13)
                                 30(b)(6)Jeffrey Meek - Confidential
                                            June 15, 2018
      Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 6 of 32
                                    Atkinson-Baker Court Reporters
                                           www.depo.com

 1   BY MR. ZELMAN:                                       1   BY MR. ZELMAN:
 2       Q. I'm looking at the recordings produced        2       Q. If you want to listen to that recording
 3   in this action. You have two recordings on the       3   and you can't listen to it at the moment, how
 4   exact same day, February 8, 2017. These are          4   would you go about trying to fix that?
 5   Bates stamped Credit One Bank 34 and                 5       A. Probably the first thing would be to
 6   Credit One Bank 35.                                  6   contact the IT department.
 7          If we look at the new account notes           7       Q. Who at the IT department would you
 8   that were produced this morning -- actually, not     8   contact?
 9   those accounts. I'm sorry. If we look at the         9       A. Just the help desk.
10   call logs produced this morning -- well, no. I'm    10       Q. Would it be Mr. Vanderbeek?
11   sorry.                                              11       A. About that?
12          If we look at the call logs produced in      12       Q. Yes.
13   this action for particularly Bates stamped 25, it   13       A. Probably not.
14   appears that those calls on February 8, 2017,       14       Q. Mr. Vanderbeek is the vice-president of
15   were made by First Contact.                         15   IT?
16          Is that the time period that                 16       A. Is he? Okay. Then that must be what he
17   First Contact was assigned to this account?         17   is.
18       A. Most likely. I'm not as familiar with        18          MR. KAMINSKI: Objection. Calls for
19   that most recent stuff, but.                        19   speculation. Lacks foundation.
20       Q. Okay. So it appears that First Contact       20   BY MR. ZELMAN:
21   made five calls on February -- on April 8, 2017,    21       Q. So, who would you speak to at the
22   pursuant to Credit One Bank 25, and there are two   22   IT department? Just the regular help desk?
23   recordings from that date.                          23       A. Just the help desk.
24       A. Okay.                                        24       Q. And you haven't done that yet, right?
25       Q. One of the recordings is in MP3. One         25       A. I have not.

                                              Page 14                                                 Page 16

 1   of those is in WAV. Do you have any idea why?        1      Q. The demand in discovery made to produce
 2       A. I have no idea why.                           2   this recording in useable form, is that the way
 3       Q. Did you try to reach out to someone at        3   you would go about trying to obtain that?
 4   First Contact and say, hey, I can't play theses      4       A. That's how I do it, yes.
 5   recordings. Can you help us?                         5      Q. Okay. Going back to what we were
 6       A. No --                                         6   talking about earlier, which was what did you do
 7           MR. KAMINSKI: Objection. You can             7   to prepare for today's deposition? You said you
 8   answer.                                              8   reviewed account notes and call logs, correct?
 9           THE WITNESS: That would be someone at        9       A. Correct.
10   the legal department would do that.                 10      Q. There are several call logs in this
11   BY MR. ZELMAN:                                      11   case. Iqor produced a call log in this case.
12       Q. Did you ask someone in the legal             12   GC Services produced a call log in this case.
13   department to do it?                                13   Credit One Bank produced account notes and call
14       A. No.                                          14   logs in this case.
15       Q. Did you say, hey, I can't listen to          15          What did you review?
16   these recordings? Can you reach out to              16       A. The Credit One account notes and call
17   First Contact and get some clarification?           17   logs.
18       A. Well, they had the same problem that I       18      Q. Anything produced or provided by the
19   do, so.                                             19   vendors?
20       Q. Do you know if anyone from the legal         20       A. Not that I'm aware of.
21   department asked at First Contact?                  21           MR. ZELMAN: So let's mark this as
22           MR. KAMINSKI: Objection to the extent       22   Exhibit A.
23   it deals with any attorney-client privilege         23          (Exhibit "A" was
24   issues.                                             24          marked for identification.)
25           THE WITNESS: I don't know.                  25   BY MR. ZELMAN:

                                              Page 15                                                 Page 17

                                                                                        5 (Pages 14 to 17)
                                 30(b)(6)Jeffrey Meek - Confidential
                                            June 15, 2018
      Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 7 of 32
                                   Atkinson-Baker Court Reporters
                                          www.depo.com

 1      Q. I am handing to the witness what is           1   Credit One has related to this account?
 2   marked as Exhibit A. And this is                    2       A. I think there are additional account
 3   GC Services production and it is Bates stamped      3   notes that were provided this morning, so.
 4   one.                                                4      Q. Okay. That's my question. In
 5           MS. HABIB: I'm sorry. Is that               5   discovery, requests were made for account notes
 6   GC Services' call log, Exhibit A?                   6   and this is what was provided. This morning
 7           MR. ZELMAN: Precisely. One page.            7   about six more pages of account notes were
 8   BY MR. ZELMAN:                                      8   produced.
 9      Q. Let me know when you're ready.                9          Why would that be?
10       A. I am ready whenever you are.                10          MR. KAMINSKI: Objection.
11      Q. Okay. Have you seen this document            11   Attorney-client privilege.
12   before?                                            12   BY MR. ZELMAN:
13       A. It does not look familiar.                  13      Q. Okay. Well, when Credit One wants to
14      Q. This is the call log produced by             14   pull up account notes, how would they go about
15   GC Services in this case reflecting the calls      15   doing that?
16   that they made to my client's phone number.        16       A. They would go to the CAS system and the
17         You're saying you've never seen this         17   account number and pull up the notes.
18   document before?                                   18      Q. That's C-A-S?
19       A. I don't believe I've seen this document     19       A. C-A-S.
20   before.                                            20      Q. All right. So would it then pull up all
21      Q. When you reviewed this case to prepare       21   of the notes on the account or only within a
22   for today's deposition, you reviewed the account   22   specified date range?
23   notes and call logs maintained by                  23          MR. KAMINSKI: Objection. Calls for
24   Credit One, right?                                 24   speculation.
25       A. Correct.                                    25          THE WITNESS: In my experience it will

                                             Page 18                                                 Page 20

 1           MR. ZELMAN: Credit One Bank, Bates          1   give you all of the notes that we have on the
 2   stamped 1 through 11, let's mark that as            2   account.
 3   Exhibit B.                                          3   BY MR. ZELMAN:
 4           Credit One Bank 12 through 26, that         4       Q. All right. And so back in December of
 5   will be Exhibit C.                                  5   2017, we received Credit One Bank 1 through 11.
 6          (Exhibits "B and "C" were                    6   So I assume that around that time someone pulled
 7          marked for identification.)                  7   up the account notes and said these are the
 8   BY MR. ZELMAN:                                      8   account notes for the account?
 9       Q. All right. Take a look at these              9       A. Yes. Somebody in support would have
10   documents. Let me know when you're ready.          10   done that.
11        A. All right.                                 11       Q. And you have no idea why another six
12       Q. So are these the documents you reviewed     12   pages of account notes were produced this
13   in preparation for today's deposition?             13   morning?
14        A. Yes, these look familiar.                  14            MR. KAMINSKI: Objection to the extent
15       Q. There are two sets of documents. The        15   it calls for any discussions that you had with
16   first one is Credit One Bank 1 through 11. What    16   attorneys and I object on the grounds of the
17   is this document?                                  17   attorney-client privilege.
18        A. This appear to be the account notes.       18   BY MR. ZELMAN:
19       Q. Who maintains the account notes?            19       Q. Sure. When you answer this question,
20        A. Credit One.                                20   you should not provide any information that you
21       Q. Are these all the account notes             21   spoke to with counsel.
22   pertaining to this account?                        22       A. Umm --
23        A. Are these the only account notes           23            MR. KAMINSKI: And he doesn't want you
24   pertaining --                                      24   to guess or speculate.
25       Q. Are these all the account notes that        25            THE WITNESS: I don't know.

                                             Page 19                                                 Page 21

                                                                                       6 (Pages 18 to 21)
                                 30(b)(6)Jeffrey Meek - Confidential
                                            June 15, 2018
      Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 8 of 32
                                     Atkinson-Baker Court Reporters
                                            www.depo.com

 1    BY MR. ZELMAN:                                       1       Q. Okay. Did you guys hire vendors to
 2       Q. All right. Well, let's back up for a           2   make calls to the 9847 number?
 3    second. Did Credit One directly call my client?      3           MR. KAMINSKI: Objection. Calls for a
 4    And just -- I can see where your attorney is         4   legal conclusion.
 5    getting ready to object on that. The phone           5           THE WITNESS: We have vendors who make
 6    number that my client has is 916-308-9847.           6   calls on our behalf.
 7           Do you know that's the phone number           7   BY MR. ZELMAN:
 8    that is at issue in this case?                       8       Q. Do they do that out of the goodness of
 9       A. I do.                                          9   their hearts?
10       Q. For the purposes of today's deposition,       10       A. No.
11    I will call it the 9847 number; is that all         11       Q. Do they get paid for their efforts?
12    right?                                              12       A. They do.
13       A. That is fine.                                 13       Q. Who pays that?
14       Q. Great. Did Credit One directly call the       14       A. Credit One Bank.
15    9847 number?                                        15       Q. Is there a contract between Credit One
16       A. Yes.                                          16   Bank and these vendors?
17            MR. KAMINSKI: Listen to his question        17       A. Yes.
18    again.                                              18       Q. Is that the master services agreement?
19            THE WITNESS: Our vendors called that        19       A. Yes.
20    number.                                             20       Q. Each vendor has their own agreement?
21    BY MR. ZELMAN:                                      21       A. Yes.
22       Q. Okay. Right. So Credit One itself did         22       Q. So when calls are made by the vendor --
23    not directly use its own call center to call this   23          I believe there was a fair number of
24    phone number?                                       24   vendors identified in this action identified in
25       A. Not to my knowledge, no.                      25   the call logs that only they were sued in this

                                               Page 22                                                  Page 24

 1       Q. Credit One does have its own call              1   action because Credit One predated my client's
 2   center, right?                                        2   phone number.
 3       A. Yes.                                           3          We're only going to talk about
 4       Q. But they didn't make calls in this             4   First Contact, iEnergizer, and GC Services
 5   specific case?                                        5   because all the ones made to my client during
 6       A. No.                                            6   that time period.
 7       Q. So the vendors hired by Credit One made        7          For example, when calls are made by
 8   these calls?                                          8   iEnergizer to the 9847 number, how did Credit One
 9           MR. KAMINSKI: Objection. Vague and            9   get a record of those calls being made or what
10   ambiguous with regard to hire. You can answer.       10   transpired on those calls?
11           THE WITNESS: Yes, our vendors made           11       A. We would have asked those vendors to
12   these calls.                                         12   search their records for the 9847 number and
13   BY MR. ZELMAN:                                       13   produce call logs and recordings relevant to that
14       Q. I know there was an objection as to           14   number.
15   being vague and ambiguous. When you answered the     15      Q. Are you saying that before that request
16   question, did you find anything vague or             16   to the vendors were made, you have no record of
17   ambiguous about the question?                        17   calls or activity on the account?
18           MR. KAMINSKI: I want to --                   18       A. No, that's --
19           MR. ZELMAN: I'm clarifying so there is       19      Q. My question was, how does Credit One
20   no confusion. That's all.                            20   get advised or informed about, you know, calls
21           MR. KAMINSKI: I think it was just vague      21   made on the account by the vendors or activity
22   and ambiguous and possibly calls for a legal         22   that took place on the account by the vendors?
23   conclusion with respect to the use of the word       23       A. I'm trying to -- activity on the
24   "hire."                                              24   account that is substantive where something
25   BY MR. ZELMAN:                                       25   happened on the account will be reflected in the

                                               Page 23                                                  Page 25

                                                                                          7 (Pages 22 to 25)
                                  30(b)(6)Jeffrey Meek - Confidential
                                             June 15, 2018
      Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 9 of 32
                                    Atkinson-Baker Court Reporters
                                           www.depo.com

 1   account notes.                                       1       Q. Elaborate.
 2       Q. Okay. So if a call was made by a vendor       2           MR. KAMINSKI: Vague and ambiguous with
 3   and no answer received, for example, no message      3   respect to the word "elaborate." Could you ask
 4   is left, that would be reflected in the account      4   him a specific question?
 5   notes?                                               5   BY MR. ZELMAN:
 6       A. It might be reflected in the account          6       Q. Sure. What does it mean that CASH is a
 7   notes.                                               7   collection front end?
 8       Q. And the account notes are separate from       8       A. Okay. So the CASH system is where only
 9   the call logs, you're saying?                        9   accounts that are in a delinquent status, they
10       A. Yes.                                         10   can be viewed through that system by our
11       Q. On a daily basis does Credit One get         11   collection representatives.
12   account notes from the vendors?                     12           The CAS system being the system record
13       A. Well, the account notes are updated at       13   is the system where all activity on the account
14   that time. So whatever activity happens on the      14   is maintained.
15   account is updated either simultaneously or         15           MR. KAMINSKI: Excuse me for one
16   immediately after that action happens. The call     16   second. I apologize. I should have said this at
17   logs are simply updated when a call is made.        17   the outset. I would like to have the entire
18       Q. Okay. But does Credit One get the call       18   deposition marked confidential proprietary and
19   logs and the account notes from the vendor on a     19   subject to the protective order.
20   real time basis or are those two separate things?   20           MR. ZELMAN: Okay. We can address that
21       A. Well, they are two separate things.          21   afterwards.
22   The account notes are real time or near real        22           MR. KAMINSKI: Sure. Of course.
23   time. The call logs, that would be uploaded         23   BY MR. ZELMAN:
24   nightly in the nightly file.                        24       Q. Okay. So when you say that accounts
25       Q. So let's go back for a moment. You           25   that are in a delinquent status can be viewed

                                              Page 26                                                  Page 28

 1   said the account notes are maintained in real        1   through the system by collection representatives,
 2   time or almost real time. How does that work?        2   are you talking about Credit One representatives
 3       A. So the collection front end is CASH.          3   or by the vendors?
 4       Q. Spell that.                                   4      A. By anybody.
 5       A. C-A-S-H.                                      5      Q. Okay. So if an account is not in a
 6       Q. What does that mean the collection,           6   delinquent status, the vendor wouldn't be able to
 7   CASH?                                                7   see that account in the CASH system?
 8       A. That's the collection system. So that         8      A. Correct.
 9   is the system that a representative, that a          9      Q. And would Credit One's own
10   vendor would see. The system of record is the       10   representatives be able to see it in the CASH
11   CAS system, C-A-S. So the CASH system feeds the     11   system?
12   CAS system.                                         12      A. No.
13       Q. You used a lot of words there. I'm not       13      Q. They would have to go to the CAS system
14   getting what you're trying to say.                  14   to see that, right?
15       A. So --                                        15      A. Correct.
16           MR. KAMINSKI: Well, counsel, he             16      Q. Can the vendors see the CAS system?
17   answered your question. If you have a specific      17      A. It depends on the vendor and it depends
18   question, ask him.                                  18   on the project.
19   BY MR. ZELMAN:                                      19      Q. Can iEnergizer see the CAS system?
20       Q. Sure. My summary what of you just said       20          MR. KAMINSKI: Objection. Vague and
21   is that CASH is the collection front end. It's a    21   ambiguous as to time.
22   collection system. That's what vendors would        22          THE WITNESS: The collectors at
23   see. And the feed is a CAS system which is a        23   iEnergizer -- let me think about this for just a
24   system of record?                                   24   second.
25       A. Yes.                                         25          MR. KAMINSKI: Don't guess.

                                              Page 27                                                  Page 29

                                                                                         8 (Pages 26 to 29)
                                  30(b)(6)Jeffrey Meek - Confidential
                                             June 15, 2018
     Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 10 of 32
                                   Atkinson-Baker Court Reporters
                                          www.depo.com

 1          THE WITNESS: Some collectors at              1           MR. KAMINSKI: I will just object on
 2   iEnergizer do have the capability to see the CAS    2   the grounds of vague and ambiguous with respect
 3   system. You know, I'm not certain of that           3   to collection activity.
 4   answer. So I don't know. I know -- yeah, I don't    4           THE WITNESS: A collector can make a
 5   know.                                               5   free form note on an account that reflects
 6   BY MR. ZELMAN:                                      6   whatever material activity happened during that
 7      Q. All right. So you have got account            7   particular call.
 8   notes in front of you, right?                       8   BY MR. ZELMAN:
 9      A. Yes.                                          9       Q. Do they have the same access to CASH
10      Q. What do they say there on the first          10   system that Credit One's own collection agents
11   page?                                              11   have?
12      A. One.                                         12           MR. KAMINSKI: Asked and answered.
13      Q. So it's one through eleven. Those are        13           THE WITNESS: In general, yes.
14   the account notes. Is that a printout of the CAS   14   BY MR. ZELMAN:
15   system?                                            15       Q. So a Credit One customer service
16      A. Yes.                                         16   representative, a vendor customer service
17      Q. Is there a separate printout of the          17   representative would just fill in the disposition
18   CASH system?                                       18   of a call directly into the CASH system at the
19      A. No.                                          19   time the call is completed or being made?
20      Q. Why not?                                     20       A. Customer service rep, or?
21      A. I don't know why other than they would       21       Q. Collection. I'm sorry.
22   be the same.                                       22       A. So, yes, they would, both, just they
23      Q. Okay. So when a vendor makes a call to       23   would do it the same way. As the call is either
24   a customer on behalf of Credit One Bank and then   24   transpiring or immediately after, they would
25   they want to notate the result of that call, are   25   enter whatever note needed to be added to the

                                             Page 30                                                  Page 32

 1   they noting that in CASH or CAS?                    1   account.
 2        A. They would be notating that in CASH         2       Q. So there shouldn't be a discrepancy
 3   which then updates CAS.                             3   between the records the vendors have and the
 4        Q. Do the vendors maintain records in          4   records that Credit One has, right?
 5   their own collection system and then transfer       5           MR. KAMINSKI: Objection. Vague and
 6   that information over at a later time to CASH?      6   ambiguous. Lacks foundation. Calls for
 7           MR. KAMINSKI: Objection. Calls for          7   speculation.
 8   speculation. Lacks foundation.                      8           THE WITNESS: Well, I don't really know
 9           THE WITNESS: Not to my knowledge.           9   how to answer that. I'm not familiar with any
10   BY MR. ZELMAN:                                     10   records that the vendors would have other than
11        Q. So when a call, for example, at            11   what we have.
12   iEnergizer is made to the 9847 number and a        12   BY MR. ZELMAN:
13   message was left in the third party, that would    13       Q. To the best of your knowledge, the
14   be reflected -- that would be maintained in the    14   information you have -- I'm sorry. Strike that.
15   CASH system?                                       15          To the best of your knowledge, you have
16           MR. KAMINSKI: Objection. Vague and         16   all of the information that the vendors have,
17   ambiguous.                                         17   right, as regards to the collection activity
18           THE WITNESS: Could you restate that a      18   being made on the account?
19   little more clearly?                               19       A. Correct. The status of the account
20   BY MR. ZELMAN:                                     20   would be in our records.
21        Q. Sure. Do you know how iEnergizer           21       Q. So if they made a call and their
22   customer service representatives go about          22   records reflect that, your records should reflect
23   inputting account activity into the CASH system?   23   that, too, right?
24        A. Customer service or collections?           24           MR. KAMINSKI: Objection. Calls for
25        Q. Collections.                               25   speculation.

                                             Page 31                                                  Page 33

                                                                                        9 (Pages 30 to 33)
                                 30(b)(6)Jeffrey Meek - Confidential
                                            June 15, 2018
     Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 11 of 32
                                    Atkinson-Baker Court Reporters
                                           www.depo.com

 1           THE WITNESS: Well, if you're talking         1       A. Right.
 2   about the call logs, then I would say, yes, they     2       Q. But when you look at the CASH system,
 3   should be the same.                                  3   you only see 90 calls made by that vendor. Which
 4   BY MR. ZELMAN:                                       4   record would you believe?
 5      Q. So if a vendor says we made 100 calls,         5       A. I think I understand now. The two
 6   your call logs for that vendor should say 100        6   things don't necessarily link up. Call logs --
 7   calls, right?                                        7   calls that are made by any vendor, not all of the
 8       A. Yes.                                          8   calls will necessarily show up in the account
 9      Q. And if a vendor says spoke with a third        9   notes. So they won't be in CASH or CAS because
10   party on this and this date, your account records   10   if nothing material happened on a call, it is
11   should say the same thing, right?                   11   unlikely for it to be there.
12       A. Yes.                                         12           Now, there are instances where a call
13      Q. If there was a conflict between the           13   will get transferred to an agent or an agent is
14   call logs maintained by the vendors and the call    14   making a call directly and that will appear in
15   logs that you have in Credit One software, which    15   the notes because they are on the account.
16   one would you believe?                              16   They're physically looking at the account on the
17           MR. KAMINSKI: Wait. I'm sorry. Could        17   screen. So if there is a discrepancy between the
18   you hold that question a second? Could you give     18   call logs, then I would contact the vendor and
19   me one second? Can we go off the record for one     19   ask them why we only got what we got.
20   second?                                             20       Q. Let me ask you this. You also have in
21           MR. ZELMAN: Sure.                           21   front of you Exhibit C.
22           MR. KAMINSKI: Thank you, so much.           22       A. I do.
23              (Off the record.)                        23       Q. Which is Bates stamped 12 through 26.
24           MR. ZELMAN: Back on the record.             24       A. Yes.
25           MR. KAMINSKI: Could I have the last         25       Q. What is this call log? Where did it

                                              Page 34                                                  Page 36

 1   question read back?                                  1   come from?
 2            (Question read by the                       2       A. Well, this would have come from
 3            court reporter.)                            3   originally the vendors.
 4           MR. KAMINSKI: Vague and ambiguous.           4       Q. That entire thing came from the
 5   Calls for speculation. Incomplete hypothetical.      5   vendors?
 6           Did you mean to -- do you want to            6       A. Yes.
 7   clarify that with regard to CASH versus CAS?         7       Q. In that form?
 8   BY MR. ZELMAN:                                       8       A. No, not in this format.
 9       Q. Do you understand the question as it's        9       Q. It looks like, almost like a printout
10   asked right now?                                    10   of an Excel spreadsheet with about five or six
11       A. I think I do.                                11   rows.
12           MR. KAMINSKI: But don't guess. If you       12       A. That I don't know. I don't know what
13   don't, he will clarify.                             13   the original format of the document was, but it's
14   BY MR. ZELMAN:                                      14   compiled from the various call logs.
15       Q. Okay. If there is a discrepancy              15       Q. Who compiled it?
16   between the call log maintained by the vendor and   16       A. Somebody in litigation support.
17   the record maintained from the CASH system, which   17       Q. At Credit One?
18   would you believe?                                  18       A. Yes.
19           MR. KAMINSKI: Objection. Vague and          19       Q. That's my point. In Exhibit A, we have
20   ambiguous. Could you break it down when you talk    20   a call log from GC Services. That's their call
21   about with respect to a particular disposition      21   log?
22   that a vendor would make on a particular account?   22       A. Yes.
23   BY MR. ZELMAN:                                      23       Q. And GC Services maintains a number of
24       Q. If a vendors says we made 100 calls on       24   calls but then there is a bunch of other vendors
25   this account?                                       25   as well, right?

                                              Page 35                                                  Page 37

                                                                                       10 (Pages 34 to 37)
                                  30(b)(6)Jeffrey Meek - Confidential
                                             June 15, 2018
     Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 12 of 32
                                    Atkinson-Baker Court Reporters
                                           www.depo.com

 1       A. Yes.                                          1   the account notes and different result on this
 2       Q. This call log is a composite of all the       2   call log compiled by Credit One, you would go
 3   calls made by all the vendors on this account?       3   with the account notes?
 4       A. As far as I know.                             4       A. I would go with the account notes.
 5       Q. You don't know who created this call          5       Q. Is there any reason why there would be
 6   log?                                                 6   a discrepancy?
 7       A. I don't know who created it. Somebody         7           MR. KAMINSKI: Objection. Calls for
 8   in the legal department.                             8   speculation. Vague and ambiguous. Lacks
 9       Q. Does this call log look accurate?             9   foundation.
10           MR. KAMINSKI: Objection. Calls for          10   BY MR. ZELMAN:
11   speculation.                                        11       Q. The answer was no?
12           THE WITNESS: I believe there was an         12       A. Not to my knowledge.
13   additional set of calls that were sent over this    13       Q. Let's go through it. If you take a
14   morning.                                            14   moment and look at Exhibit A. Exhibit A, again,
15   BY MR. ZELMAN:                                      15   is a call log produced by GC Services in this
16       Q. No, those were account notes that were       16   action.
17   sent over this morning.                             17       A. Okay.
18       A. Oh, account notes. I'm sorry.                18       Q. It's one page. So if you count to
19           As far as I know, it's complete.            19   fifty, then I would ask you to count the calls on
20       Q. So as far as you know, this is an            20   that page.
21   accurate call log, right?                           21           MR. KAMINSKI: Counsel, why are we
22       A. Yes.                                         22   having the witness do this? The documents speak
23       Q. Does it accurately reflect all of the        23   for themselves. It says how many calls there
24   calls made by Credit One on the 9847 number?        24   are, so.
25       A. Well, made by our vendors, yes.              25   BY MR. ZELMAN:

                                              Page 38                                                  Page 40

 1      Q. But, again, those calls were made by           1       Q. I will clarify in very short order.
 2   Credit One, right?                                   2   This won't be a very long deposition.
 3      A. Correct.                                       3       A. I counted forty-nine.
 4      Q. So these calls -- all the calls made on        4       Q. That's what I counted. That's why
 5   behalf of Credit One Bank to the 9847 number?        5   there was only requirement that you count to
 6      A. Yes.                                           6   fifty.
 7      Q. All right. So to clarify an earlier            7       A. Okay.
 8   question now, if there was a discrepancy between     8       Q. Do you know how many calls are
 9   this call log and the call logs maintained by the    9   reflected in the Credit One Bank call log that
10   vendors, which would you believe?                   10   was complied by Credit One Bank for GC Services?
11      A. Well, since the vendor is the source of       11       A. I do not.
12   the call log, they're the source, so I would.       12       Q. Well, you have those calls in front of
13      Q. You would go with their version?              13   you, right?
14      A. I would go with their version.                14       A. I do.
15      Q. Okay. And if there was a discrepancy          15       Q. There should only be forty-nine, right?
16   between the account notes, which you have in        16          MR. KAMINSKI: Calls for speculation.
17   front of you Bates stamped 1 through 11, and this   17          THE WITNESS: Did you want me to count
18   call log in terms of dispositions, which one        18   them?
19   would you believe?                                  19   BY MR. ZELMAN:
20      A. The call notes -- the account notes.          20       Q. Sure. Well, I'm going to ask for you
21      Q. Just to clarify. When I say                   21   to count the calls reflected in the Credit One
22   disposition, that's the result of the call,         22   call log as it pertains to calls made by
23   right?                                              23   GC Services.
24      A. Correct.                                      24       A. Fifty-two.
25      Q. So if there was a result of a call and        25       Q. You counted fifty-two calls from

                                              Page 39                                                  Page 41

                                                                                       11 (Pages 38 to 41)
                                 30(b)(6)Jeffrey Meek - Confidential
                                            June 15, 2018
     Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 13 of 32
                                    Atkinson-Baker Court Reporters
                                           www.depo.com

 1   GC Services?                                         1           THE WITNESS: Actually, I don't.
 2       A. I believe so.                                 2   BY MR. ZELMAN:
 3       Q. Can you double check that? I counted          3       Q. Do you know if anyone checks over that
 4   forty-two.                                           4   person's work?
 5       A. Forty-two.                                    5           MR. KAMINSKI: Objection. Calls for
 6       Q. Okay. That's the number I got. Is             6   speculation. Lacks foundation. He already
 7   there any reason why the Credit One call log         7   testified that he didn't know who it was, so he
 8   would be missing roughly fifteen percent of the      8   would have no idea who is checking over whose
 9   calls made by GC Services?                           9   work.
10          MR. KAMINSKI: Objection. Calls for           10           THE WITNESS: I don't know.
11   speculation. Lacks foundation.                      11   BY MR. ZELMAN:
12          THE WITNESS: I don't know why.               12       Q. All right. Do you know who you were
13   BY MR. ZELMAN:                                      13   trying to reach when you were calling this phone
14       Q. Okay. Have you ever seen before a            14   number?
15   discrepancy between the call logs maintained by     15       A. I believe it was Derrick Vincent.
16   the vendor and the call logs provided by            16       Q. Did you ever make contact with
17   Credit One?                                         17   Derrick Vincent at this phone number?
18       A. Not that I can --                            18       A. I think on one call that was him, but
19          MR. KAMINSKI: Wait. Objection. Calls         19   other than that I don't remember any other.
20   for speculation. Lacks foundation. Incomplete       20       Q. Do you know who that was?
21   hypothetical. Vague and ambiguous.                  21       A. I do not. I think -- no, I don't want
22          THE WITNESS: Not that I can recall.          22   to say because I'm just guessing.
23   BY MR. ZELMAN:                                      23       Q. Well, you have the account notes in
24       Q. Such a situation doesn't sound familiar      24   front of you, right?
25   to you?                                             25       A. Yes.

                                              Page 42                                                 Page 44

 1       A. It's not something that comes up              1       Q. We're hoping that they are accurate,
 2   normally, no.                                        2   right?
 3      Q. Okay. I have seen this in every single         3       A. We are.
 4   one of my Credit One cases, which is why I'm         4       Q. Would it be somewhere in there?
 5   asking. You are telling me you have never seen a     5       A. It should be. It looks like he got a
 6   number of call logs by Credit One not matching up    6   new card at one point, called in a lost and
 7   to the number of calls by the vendors?               7   stolen.
 8       A. I don't recall that coming up, which is       8       Q. What are you looking at?
 9   not to say that it never has. I just don't           9       A. The account notes.
10   remember it.                                        10       Q. What page, Bates stamp?
11      Q. So we don't know who created this,            11       A. I'm sorry. Ten.
12   which actual person created this call log?          12       Q. Okay. I see what you're referring to.
13       A. I have no idea.                              13   It looks like back in July of 2014?
14          MR. KAMINSKI: Are you referring to the       14       A. Yes.
15   GC?                                                 15       Q. Do you know if that involved the 9847
16          MR. ZELMAN: No. I'm referring to the         16   number, that call?
17   Credit One call log.                                17       A. I cannot tell based on this.
18          MR. KAMINSKI: Okay.                          18       Q. So, again, based on this, do you see
19   BY MR. ZELMAN:                                      19   last time contact made with Derrick Vincent at
20      Q. You have no idea who prepared it?             20   the 9847 number?
21       A. Somebody in the legal department.            21           MR. KAMINSKI: Could you repeat the
22      Q. Do you have any idea what they looked         22   question?
23   at when they put this together?                     23   BY MR. ZELMAN:
24          MR. KAMINSKI: Objection. Calls for           24       Q. Based on the information in front of
25   speculation. Lacks foundation.                      25   you, is there anything that looks like the last

                                              Page 43                                                 Page 45

                                                                                       12 (Pages 42 to 45)
                                  30(b)(6)Jeffrey Meek - Confidential
                                             June 15, 2018
     Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 14 of 32
                                    Atkinson-Baker Court Reporters
                                           www.depo.com

 1   day you made contact with Derrick Vincent at the     1   notes.
 2   9847 number?                                         2       Q. In response to Interrogatory No. 5
 3        A. Yes. I'm looking through it now to see       3   served in this action, we asked:
 4   if there is anything else.                           4          "State how the did -- obtained or was
 5       Q. Sure.                                         5   provided a phone number (916) 308-9847, and
 6           MR. KAMINSKI: Take your time.                6   identify whether that number was obtained by a
 7           THE WITNESS: It looks like the last          7   skip trace, by a caller ID capture, or some other
 8   contact was January of 2017.                         8   method."
 9   BY MR. ZELMAN:                                       9          The answer was: "The defendant
10       Q. What page are you looking at?                10   obtained the 9847 phone number when it was used
11        A. Bates 3.                                    11   to call defendant on March 26, 2014."
12       Q. All right. What date did you say?            12          Does that date sound familiar to you?
13        A. January 12, 2017.                           13       A. It does.
14       Q. You're looking -- I see the entries for      14       Q. So do you see an entry here on
15   January 12. What tells you that Derrick Vincent     15   March 26, 2014?
16   was reached it the 9847 number on that date?        16       A. I do not.
17        A. The designation that it was an inbound      17       Q. Should something like that be reflected
18   from the home number, customer called in and        18   in this?
19   spoke with primary, promised to pay direct check,   19       A. Are you talking about the adding of the
20   1/12/17.                                            20   phone number?
21       Q. So you are assuming that the inbound         21       Q. Yes.
22   home number was the 9847 number?                    22       A. I would think so.
23        A. I am making that conclusion because on      23       Q. But you don't see it, right?
24   February 20, we show an outbound call to the home   24       A. I do not.
25   number and the 9847 is listed as the phone number   25       Q. In fact, I don't see any account

                                              Page 46                                                  Page 48

 1   and there is no indication of any phone number       1   activity on March 26, 2014, do you?
 2   change prior to that date.                           2       A. I do not.
 3       Q. Well, how did you get a hold of his           3      Q. Do you have any idea why that would be?
 4   phone number?                                        4       A. I do not know.
 5       A. The card member, I believe, called in         5      Q. Not looking through your records, is
 6   at some point on this number.                        6   there?
 7       Q. Do you know when?                             7          MR. KAMINSKI: Objection. Harassing the
 8       A. I believe it was back in 2014.                8   witness. Argumentative.
 9       Q. All right. Do you see anything in the         9   BY MR. ZELMAN:
10   account number in spite of that?                    10      Q. Okay. Well, in discovery response,
11       A. Well, let's see.                             11   someone on behalf of Credit One Bank said that
12          MR. KAMINSKI: I apologize. Could I           12   this phone number was obtained when it was used
13   have that last question read back?                  13   to call in to Credit One Bank on March 26, 2014.
14             (Question read by the                     14         So with that answer, do you take it
15             court reporter.)                          15   that that phone number was provided by the
16   BY MR. ZELMAN:                                      16   cardholder or was it captured by Credit One Bank?
17       Q. Do you see anything in the account           17          MR. KAMINSKI: Objection. Vague and
18   notes that would tell you when you got a hold of    18   ambiguous. Lacks foundation.
19   his phone number or how you got a hold of this      19          THE WITNESS: Well, pursuant to our
20   phone number?                                       20   terms and conditions, if they contacted us on
21          MR. KAMINSKI: A hold of the person's         21   that number, then we have consent. So I'm sure
22   actual phone number?                                22   we captured that number and --
23   BY MR. ZELMAN:                                      23   BY MR. ZELMAN:
24       Q. No. How did you get this phone number?       24      Q. So the number was called in on that
25       A. I don't see that reflected in these          25   date -- I'm sorry. If someone called in to

                                              Page 47                                                  Page 49

                                                                                        13 (Pages 46 to 49)
                                  30(b)(6)Jeffrey Meek - Confidential
                                             June 15, 2018
     Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 15 of 32
                                    Atkinson-Baker Court Reporters
                                           www.depo.com

 1   Credit One Bank from that phone number, and          1       Q. Do you know what happened on that
 2   according to your discovery response you would       2   conversation?
 3   assume that the number was captured out of the       3       A. If it's the one I'm thinking of, there
 4   system?                                              4   wasn't much of a conversation. We identified
 5      A. Yes.                                           5   ourselves, or the vendor identified themselves as
 6      Q. Okay. And then when the account was            6   Credit One Bank, and there was a question, Who is
 7   delinquent, calls were made to that phone number,    7   this? or something to that effect. Then that was
 8   correct?                                             8   it.
 9      A. Correct.                                       9       Q. And that's it? Nothing else?
10      Q. Were calls made to that phone number          10       A. Not that I recall, no.
11   via like manual calling methods or were they made   11       Q. And you're basing this off of the
12   by a dialing system?                                12   recordings?
13      A. I don't know. I can't tell from these.        13       A. Yes.
14      Q. Do you know what dialing systems were         14       Q. Let me ask you about that. Do you know
15   used to make the calls in this case?                15   how many calls were made to the 9847 number?
16      A. I believe that over this period there         16       A. How many calls in total?
17   were several, and they're detailed in the           17       Q. Yes.
18   responses.                                          18       A. I want to say just under 200.
19      Q. Certainly. And it's relevant here,            19       Q. Do you know how many recordings were
20   we're talking about GC Services and iEnergizer      20   produced in this action?
21   because First Contact is not a part of the case     21       A. Ten or twelve.
22   anymore. And both of those vendors were             22       Q. I believe it was fifteen.
23   identified as having used the Aspect dialing        23       A. Okay. Fifteen.
24   system.                                             24       Q. So why do we only have fifteen
25      A. That sounds right.                            25   recordings for close to 200 calls?

                                              Page 50                                                  Page 52

 1       Q. So to the best of your knowledge, after       1       A. Well, I can think of several reasons.
 2   this phone number was captured in March of 2014      2   Number one, if there is no payment on the call,
 3   and the account went delinquent, calls were then     3   the retention policy that we have is only ninety
 4   made on behalf of Credit One Bank by the Aspect      4   days. So that would be certainly one reason.
 5   dialing system?                                      5           The other reason is perhaps nothing
 6       A. It would seem so, yes.                        6   material happened on the call. It was just an
 7       Q. Do you know if you ever made contact          7   answering machine and there were several calls
 8   with my client at the 9847 number?                   8   where they were just answering machines.
 9           MR. KAMINSKI: Objection. Vague and           9       Q. So let's talk about that retention
10   ambiguous as to my "client."                        10   period for a second.
11   BY MR. ZELMAN:                                      11       A. Okay.
12       Q. My client in this case, I referred to        12       Q. What is the retention period for
13   in the caption, is N.L., which is the initials of   13   recordings of calls?
14   the minor plaintiff represented by his mother,      14       A. If the call results in a payment, the
15   Sandra Lemos. So that's who I refer to by my        15   retention period is two years. All other calls
16   client.                                             16   are ninety days.
17           Do you know if Credit One Bank made         17       Q. Has that policy been changed recently?
18   contact with either N.L. or Sandra Lemos at that    18       A. It is in the process of being changed.
19   home?                                               19       Q. What is it being changed to?
20       A. I think at some point I did hear a           20       A. Two years for all calls.
21   recording that I think was contact with your        21       Q. Has it been changed yet?
22   client.                                             22       A. No. It's in the process of.
23       Q. Do you know what Bates stamp that            23       Q. I'm just clarifying that. Do you know
24   recording was?                                      24   if the vendors are already doing that or they are
25       A. I don't remember.                            25   not doing that yet?

                                              Page 51                                                  Page 53

                                                                                       14 (Pages 50 to 53)
                                  30(b)(6)Jeffrey Meek - Confidential
                                             June 15, 2018
     Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 16 of 32
                                   Atkinson-Baker Court Reporters
                                          www.depo.com

 1       A. Some of them may be doing it. We are         1          THE WITNESS: No, I don't think so.
 2   in the process of drafting new contractual          2   BY MR. ZELMAN:
 3   language, and I know that not all of the vendors    3      Q. Do you know if any contact was made
 4   have received that. Now, they may be voluntarily    4   with my client in February of 2017?
 5   doing that. I don't know.                           5      A. Unless that's the date of that
 6       Q. Do you know if iEnergizer is doing it?       6   recording, I don't know of any other.
 7           MR. KAMINSKI: Objection. Calls for          7      Q. What recording?
 8   speculation.                                        8      A. What we just discussed.
 9           THE WITNESS: I don't know.                  9      Q. Now, let me ask you this. Do you have
10   BY MR. ZELMAN:                                     10   the recording produced by Credit One in this
11       Q. Okay. So if a call does not result in a     11   action?
12   payment or a promise to pay, you're not going to   12      A. Say again. I'm sorry.
13   save that call for more than ninety days, that     13      Q. Here with you right now, do you have
14   recording?                                         14   the recordings produced by Credit One in this
15       A. Correct.                                    15   action?
16       Q. If contact is made by someone and they      16      A. I don't.
17   saying you're calling the wrong person and         17      Q. I'm going to show you what is on my
18   obviously because it's the wrong person they       18   screen which has the recordings produced by
19   don't promise to pay or make a payment, you're     19   Credit One in this action.
20   not going to save that recording for more than     20      A. Okay.
21   ninety days, right?                                21      Q. Let me know if these look familiar to
22           MR. KAMINSKI: Objection. Calls for         22   you.
23   speculation.                                       23      A. Yes, those do look familiar.
24           THE WITNESS: Correct.                      24      Q. There are titles next to each of the
25   BY MR. ZELMAN:                                     25   recordings, right?

                                             Page 54                                                 Page 56

 1       Q. So other than that one recording you         1      A. There are.
 2   referred to where you said there was a question,    2      Q. The first one, look at the Bates stamp
 3   Who is this? and then no more contact, do you       3   COB and then there are sequential numbers.
 4   know if any other contact was made with my          4      A. Yes.
 5   client?                                             5      Q. Just for purposes of this record, the
 6       A. Not to my knowledge.                         6   recordings are Bates stamped COB-NL-027 all the
 7       Q. What are you basing that off of?             7   way down to 041.
 8       A. The call recordings and the account          8          Do you see that?
 9   notes.                                              9      A. Yes.
10       Q. Which account notes?                        10      Q. After the Bates stamp numbers of each
11       A. The only account notes I'm aware of         11   one, there is a series of numbers. Do you see
12   which are Credit One's account notes.              12   those?
13       Q. Okay. Have you reviewed plaintiff's         13      A. I do.
14   discovery responses in this action?                14      Q. What are those numbers?
15       A. Not in detail.                              15      A. They look like dates.
16            MR. KAMINSKI: Do you know what you --     16      Q. Those appear to be dates and the day?
17   could you rephrase the question?                   17      A. Yes.
18   BY MR. ZELMAN:                                     18      Q. Do you see any recordings in that list,
19       Q. Sure. Have you reviewed plaintiff's         19   which I will represent are all of the recordings
20   discovery responses in this action including       20   produced by Credit One in this action in
21   plaintiff's response to defendant's                21   February of 2017?
22   interrogatories?                                   22      A. No, I do not.
23            MR. KAMINSKI: He's talking about          23      Q. Okay.
24   plaintiff's responses to discovery served by       24          MR. KAMINSKI: When you say February,
25   Credit One Bank.                                   25   could you say that date again? February what?

                                             Page 55                                                 Page 57

                                                                                      15 (Pages 54 to 57)
                                 30(b)(6)Jeffrey Meek - Confidential
                                            June 15, 2018
     Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 17 of 32
                                         Atkinson-Baker Court Reporters
                                                www.depo.com

 1          MR. ZELMAN: February 2017.                        1   Derrick Vincent, right?
 2          MR. KAMINSKI: Do you have a specific              2       A. Correct.
 3   day?                                                     3       Q. And it says no message left. On what
 4          MR. ZELMAN: Anything in February 2017.            4   page are you on in the Bates stamp?
 5          MR. KAMINSKI: Okay.                               5       A. Two.
 6          MR. ZELMAN: I don't see anything. I               6       Q. One moment. I'm there. And you're
 7   wanted to clarify that I'm not misreading this.          7   looking at the very last line on this page?
 8   BY MR. ZELMAN:                                           8       A. Yes.
 9       Q. So to the best of your knowledge,                 9       Q. All right. Credit One account notes
10   Credit One did not make contact with my client in       10   reflect that a conversation was held by a third
11   February of 2017?                                       11   party on February 22, 2017, at 2:30 p.m. where it
12       A. To the best of my knowledge.                     12   says, spoke with third party, no message left,
13       Q. Now, in response to interrogatories, my          13   correct?
14   client responded that about February 21, 2017, he       14       A. Correct.
15   spoke with Credit One's representatives and             15       Q. What about on the call log maintained
16   advised them they had the wrong phone number and        16   by Credit One, the other Bates stamped document
17   to stop calling them.                                   17   you have in front of you? Do you see anything
18          Did you review that response to                  18   there for that date?
19   defendant's interrogatories?                            19           MR. KAMINSKI: On which date are you
20       A. I do think like I saw that, yes.                 20   referring to?
21       Q. So that's my client's recollection of            21           MR. ZELMAN: The date we just referred
22   what happened in February of 2017. Now, there           22   to, February 22, 2017. It's about 2:30 in the
23   are no recordings of that call, correct?                23   afternoon.
24       A. Not that I know of, no.                          24           THE WITNESS: All right. I'm sorry.
25       Q. Do you know if one ever existed but it           25   What was your question?

                                                   Page 58                                                 Page 60

 1   was just not retained?                                   1   BY MR. ZELMAN:
 2       A. Not that I know of.                               2       Q. Do you see anything in these call logs
 3       Q. You wouldn't know because if it was not           3   about that date on that call?
 4   retained, it's gone, right?                              4       A. I see a call at 2:29.
 5       A. It could be.                                      5       Q. Okay. And the one on the account notes
 6       Q. Well, is that yes or no?                          6   says 2:30, right?
 7       A. I don't know.                                     7       A. Yes.
 8       Q. After the ninety days, does someone               8       Q. Can we assume it's the same one?
 9   still keep the recording somewhere?                      9       A. We can.
10           MR. KAMINSKI: Objection. Calls for              10       Q. What is the disposition of this call,
11   speculation.                                            11   in the call log?
12           THE WITNESS: I don't know.                      12       A. In the call log it says left message,
13   BY MR. ZELMAN:                                          13   machine, answering machine, detect ID.
14       Q. Credit One doesn't keep them, right?             14       Q. Here it says left message, machine,
15       A. No.                                              15   AMDID. Does that meaning that that answering
16       Q. What if you go to your account notes             16   message was active?
17   for February 21, 2017, do you see anything              17       A. Yes.
18   related to this cause of action with my client?         18       Q. Did you assume that a voicemail was
19       A. No.                                              19   reached on this date?
20       Q. How about February 22, 2017?                     20       A. Yes.
21       A. I see an entry here, spoke with third            21       Q. And it says Allied machine. So you
22   party. No message left.                                 22   left a message on the machine?
23       Q. Okay. So it looks like calls were made           23       A. That is what it says.
24   to the third party, and to the best of your             24       Q. Here it says, left message on an
25   knowledge that would mean a party other than            25   answering machine. And in the account notes it

                                                   Page 59                                                 Page 61

                                                                                           16 (Pages 58 to 61)
                                      30(b)(6)Jeffrey Meek - Confidential
                                                 June 15, 2018
     Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 18 of 32
                                    Atkinson-Baker Court Reporters
                                           www.depo.com

 1   says spoke with a third party, correct?              1       A. I've seen it briefly.
 2       A. Correct.                                      2       Q. And in that document we basically are
 3      Q. Can you explain that?                          3   asking, we want to know the name, make, and model
 4       A. Oh, absolutely not.                           4   and particularly the mode in which the calls were
 5      Q. Me neither. Just to clarify, you don't         5   made on behalf of Credit One Bank.
 6   have a recording of this call?                       6           Do you see that?
 7       A. Not that I'm aware of, no.                    7           MR. KAMINSKI: Which question are you
 8      Q. Between the two, the call log compiled         8   referring to?
 9   based from someone in the legal department or the    9   BY MR. ZELMAN:
10   account note, which one would you go with?          10       Q. The one interrogatory in the document.
11       A. The account notes are the official           11   Take your time.
12   record of what happened on the call. I have no      12       A. So what is your question?
13   idea what these messages over here.                 13       Q. My question is, there is no mode
14      Q. When you say these messages over here,        14   identified in response to this interrogatory,
15   what are you talking about?                         15   simply the name of the dialing system and that's
16       A. On the call log.                             16   it. So I'm asking, do you know why not, why
17      Q. So between the Bates stamp 19 and             17   there is no mode in this call?
18   Bates stamp 2, you would go with Bate stamp 19?     18           MR. KAMINSKI: Objection. Vague and
19          MR. KAMINSKI: Objection. Vague and           19   ambiguous as to time.
20   ambiguous when you keep on saying go with. So       20           THE WITNESS: I don't know why.
21   could you just be clear?                            21   BY MR. ZELMAN:
22   BY MR. ZELMAN:                                      22       Q. Well, you don't handle the relationship
23      Q. If you are trying to form an accurate         23   of iEnergizer, right?
24   comprehension of what occurred on February 22,      24       A. Correct.
25   2017, would you go with what was reflected on       25       Q. But you handle it, for example, with

                                              Page 62                                                  Page 64

 1   Bates stamp 19 or would you go with what was         1   GC Services, correct?
 2   reflected in Bates stamp 2?                          2      A. Correct.
 3       A. What is reflected in the call notes,          3      Q. So if I wanted to know the mode that
 4   Bates stamp 2.                                       4   GC Services used to make these calls -- do you
 5       Q. The call --                                   5   understand when I say the word "mode"?
 6       A. The account notes, I'm sorry.                 6      A. I know that the dialers have various
 7           MR. ZELMAN: Okay. If it is all right         7   modes.
 8   with everyone, I would like to just take a really    8      Q. Do you know what modes the Aspect
 9   short break. We have been going over an hour.        9   system has?
10              (Off the record.)                        10      A. I have no idea.
11           MR. ZELMAN: Back on the record.             11      Q. I believe it has something called
12   BY MR. ZELMAN:                                      12   blaster, something called predictive, something
13       Q. Did you speak to Adele Burton to             13   called manual. Do these sound familiar?
14   prepare for today's deposition?                     14      A. They do.
15       A. I did not.                                   15      Q. So if you want to know what mode
16       Q. Do you know if she ever spoke to             16   GC Services was using to make calls on behalf of
17   iEnergizer about being a part of this case?         17   Credit One Bank, how would you go about finding
18       A. Not to my knowledge.                         18   that out?
19           MR. ZELMAN: This is going to be marked      19      A. I would call our accounting there and I
20   as Exhibit D, Credit One's supplemental responses   20   guess they would contact their dialer people.
21   to the second set of interrogatories.               21      Q. You would call your accounting at
22          (Exhibit "D" was                             22   GC Services?
23          marked for identification.)                  23      A. Yes.
24   BY MR. ZELMAN:                                      24      Q. You would call the vendor and ask them
25       Q. Have you seen this document before?          25   this information?

                                              Page 63                                                  Page 65

                                                                                       17 (Pages 62 to 65)
                                  30(b)(6)Jeffrey Meek - Confidential
                                             June 15, 2018
     Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 19 of 32
                                    Atkinson-Baker Court Reporters
                                           www.depo.com

 1       A. Yes.                                          1          MR. KAMINSKI: Objection. Vague and
 2       Q. And you would hope that they would be         2   ambiguous. Lacks foundation and incomplete
 3   able to provide it to you?                           3   hypothetical.
 4       A. Yes.                                          4          THE WITNESS: I don't know about in the
 5       Q. If they had that information, would you       5   future. I just know in the past, they would
 6   expect them to give it to you?                       6   handle it. I wouldn't even be aware of it,
 7       A. Yes.                                          7   necessarily.
 8       Q. And as to Credit One Bank, do you feel        8   BY MR. ZELMAN:
 9   like Credit One Bank is entitled to that             9       Q. Did you speak to anyone in the legal
10   information if they request it?                     10   department about this case before coming here
11          MR. KAMINSKI: Objection. Calls for           11   today?
12   speculation. Lacks foundation. Argumentative.       12          MR. KAMINSKI: Objection to the extent
13          THE WITNESS: As far as I know, yes.          13   that constitutes discussions that are
14   BY MR. ZELMAN:                                      14   attorney-client privileged. I object to the
15       Q. I don't want to argue. My question is,       15   question.
16   is Credit One entitled to receive this type of      16          THE WITNESS: Yes.
17   information from its vendor?                        17   BY MR. ZELMAN:
18          MR. KAMINSKI: Objection. Vague and           18       Q. Okay. Who did you speak with?
19   ambiguous with respect to entitled.                 19          MR. KAMINSKI: Objection. Calls for
20          THE WITNESS: I believe so.                   20   attorney-client privilege.
21   BY MR. ZELMAN:                                      21   BY MR. ZELMAN:
22       Q. And you don't know if such a request         22       Q. Do you have the identity of the person
23   was made by Adele Burton?                           23   you spoke to?
24       A. I do not.                                    24       A. Narine Yenovkian.
25       Q. Adele Burton would?                          25       Q. Can you spell that?

                                              Page 66                                                 Page 68

 1          MR. KAMINSKI: Objection. Calls for            1      A. N-A-R-I-N-E -- Y-E-N-O-V-K-I-A-N.
 2   speculation. Lacks foundation.                       2      Q. What is her role?
 3          THE WITNESS: I doubt it.                      3      A. She's an associate counsel.
 4   BY MR. ZELMAN:                                       4      Q. She's an attorney?
 5      Q. Why do you doubt it?                           5      A. Yes.
 6      A. Because I think that these questions           6      Q. All right. Let's talk quickly about
 7   would have gone through our legal department.        7   the relationship between Credit One Bank and its
 8      Q. Well, that's what I'm asking. Does the         8   vendors. What is the relationship between
 9   legal department pose those questions to the         9   Credit One Bank and its vendors? How is it
10   vendors or would either you or Adele do it?         10   structured?
11          MR. KAMINSKI: Objection. Calls for           11          MR. KAMINSKI: Objection. Vague and
12   speculation.                                        12   ambiguous. Lacks foundation. Calls for
13          THE WITNESS: Typically, I have not been      13   speculation. Please restate your question and
14   asked and I don't believe Adele has been asked to   14   make it more specific.
15   provide information of this type.                   15   BY MR. ZELMAN:
16   BY MR. ZELMAN:                                      16      Q. Sure. Credit One Bank works with, I
17      Q. If you were asked, if this                    17   believe, you identified six different vendors?
18   interrogatory would have been the exact same        18      A. Yes.
19   interrogatory but instead of asking about           19      Q. To contact its customers?
20   iEnergizer it would have asked about                20      A. Yes.
21   GC Services, do you believe that question would     21      Q. And is there a separate contractor
22   come to your office or do you think it would        22   agreement with each vendor?
23   never come through your office at all or it would   23      A. Yes.
24   go to the legal department and then to the          24      Q. Does Credit One Bank hire these vendors
25   vendor?                                             25   directly?

                                              Page 67                                                 Page 69

                                                                                       18 (Pages 66 to 69)
                                  30(b)(6)Jeffrey Meek - Confidential
                                             June 15, 2018
     Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 20 of 32
                                    Atkinson-Baker Court Reporters
                                           www.depo.com

 1            MR. KAMINSKI: Objection. To the use         1   equipment they're going to use, right?
 2   of the word "hire." Calls for a legal conclusion.    2       A. Yes.
 3            THE WITNESS: What do you mean by            3       Q. And when do they tell them that?
 4   directly?                                            4           MR. KAMINSKI: Objection. Vague and
 5   BY MR. ZELMAN:                                       5   ambiguous. Calls for speculation.
 6        Q. Meaning is there a middle man hired by       6           THE WITNESS: Typically, when they're
 7   Credit One Bank who then goes out and hires          7   brought onboard, they are onboard.
 8   different vendors to complete jobs or does           8   BY MR. ZELMAN:
 9   Credit One hire these vendors directly?              9       Q. They are onboard and they say, all
10        A. In that context we hire them directly.      10   right. We're going to use this specific
11        Q. Okay. So let's talk about the vendor,       11   iteration, for example, of the Aspect system?
12   for example, in this case, iEnergizer.              12           MR. KAMINSKI: Objection. Calls for
13           Do you know when Credit One first           13   speculation.
14   started working with iEnergizer?                    14           THE WITNESS: They follow something
15        A. I think it was about ten years ago, but     15   like, yes, we use the Aspect system.
16   I'm not certain of the exact dates.                 16   BY MR. ZELMAN:
17        Q. You're the manager for GC Services,         17       Q. Will they tell you which version they
18   right?                                              18   use?
19        A. Yes.                                        19       A. If we ask.
20        Q. So about how long did you start working     20       Q. Do you ask? Is it that something
21   with them?                                          21   Credit One Bank typically wants to know?
22        A. Sixteen years ago, something like that,     22       A. Not particularly, no.
23   fifteen.                                            23       Q. If the vendor is upgrading from one
24        Q. Ten to fifteen years for each of those      24   version of the Aspect system to another, do they
25   vendors for iEnergizer and GC Services?             25   tell Credit One Bank that?

                                              Page 70                                                  Page 72

 1      A. Yes, somewhere in that range.                  1            MR. KAMINSKI: Objection. Calls for
 2      Q. And when it comes to assign to a vendor        2   speculation.
 3   such as iEnergizer to GC Services, is anybody        3            THE WITNESS: They might tell us if they
 4   else collecting on that account during that time?    4   are doing a system upgrade.
 5      A. No.                                            5   BY MR. ZELMAN:
 6      Q. Is Credit One itself attempting                6       Q. If there are certain dialers, they will
 7   collection on an account during the times it's       7   tell you that?
 8   assigned a specific vendor?                          8        A. They will tell us that, yes.
 9      A. No.                                            9       Q. Do they have to tell you that?
10      Q. Does the vendor tell Credit One Bank          10        A. I don't know if it is specifically
11   which dialing equipment they're going to use to     11   spelled out in the contract or not, but they do
12   make calls on behalf of Credit One Bank?            12   tell us.
13      A. No.                                           13       Q. And they would tell you at or about the
14      Q. They never tell Credit One Bank what          14   time that they switched the systems over?
15   dialing equipment they're going to use?             15            MR. KAMINSKI: Objection. Calls for
16      A. You mean the vendor tell us?                  16   speculation.
17      Q. Yes.                                          17            THE WITNESS: Generally, yes.
18      A. The vendor tell the bank?                     18   BY MR. ZELMAN:
19      Q. Yes.                                          19       Q. And as far as like if they were
20      A. The vendor does tell us. I thought you        20   upgrading from one version of the system like the
21   meant does the bank tell the vendor.                21   Aspect system to another version of the Aspect
22      Q. The bank does not tell the vendor which       22   system, they would tell you that when they are
23   equipment to use?                                   23   upgrading?
24      A. They do not.                                  24            MR. KAMINSKI: Objection. Calls for
25      Q. The vendor tells Credit One Bank which        25   speculation.

                                              Page 71                                                  Page 73

                                                                                       19 (Pages 70 to 73)
                                  30(b)(6)Jeffrey Meek - Confidential
                                             June 15, 2018
     Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 21 of 32
                                   Atkinson-Baker Court Reporters
                                          www.depo.com

 1          THE WITNESS: They might tell somebody        1       A. I don't know. I have to think about it
 2   that. It's not something we particularly care       2   for a minute. I guess system upgrade or system
 3   about.                                              3   maintenance.
 4   BY MR. ZELMAN:                                      4       Q. Anyone else that you know or just
 5       Q. Okay. GC Services in this case, they         5   yours?
 6   testified that during the time period that these    6       A. Oh, it goes to numerous people. I
 7   calls were made, which was only about a month       7   don't know who all gets it.
 8   period, that for GC Services they used two          8       Q. But if you are the vendor manager for
 9   different versions of the Aspect system. They       9   that vendor, it would go to you as well, right?
10   upgraded during that one-month period.             10       A. I'm typically included on things like
11          Did they ever tell you that they're         11   that, yes.
12   changing versions?                                 12       Q. So for GC Services, you would be
13       A. Not that I recall but they probably         13   included?
14   did.                                               14          MR. KAMINSKI: Objection. Calls for
15          MR. KAMINSKI: Don't guess.                  15   speculation.
16   BY MR. ZELMAN:                                     16          THE WITNESS: Generally, I would be
17       Q. When you say they probably did, is that     17   included.
18   something they typically do?                       18   BY MR. ZELMAN:
19       A. They will typically send us a note. By      19       Q. For iEnergizer, you generally would not
20   the note, I mean the bank and the IT people and    20   be included?
21   whatnot.                                           21       A. No.
22       Q. That we are going to change from one        22       Q. For example, the calls made by
23   version to another?                                23   GC Services, do you know where those calls were
24       A. That we're doing a system upgrade.          24   made out of?
25       Q. Do you know if you have a copy of that      25       A. I would be able to tell -- I don't know

                                             Page 74                                                  Page 76

 1   note?                                               1   if I can tell from this or not. I'm not certain
 2          MR. KAMINSKI: Objection. Vague and           2   which of the sites that it came from.
 3   ambiguous.                                          3        Q. Okay. Do you know how many sites they
 4          THE WITNESS: I have no idea.                 4   use?
 5          MR. KAMINSKI: Calls for speculation.         5        A. We have two sites.
 6   BY MR. ZELMAN:                                      6        Q. One in Tennessee and one in Houston?
 7      Q. How would you go about getting that?          7        A. One in Tennessee and one in Texas.
 8       A. Getting what?                                8        Q. One in Texas and one in Tennessee?
 9      Q. Whatever you were referring to, the           9        A. Correct.
10   note, the email, whatever it is.                   10        Q. And have you been out to those sites?
11          MR. KAMINSKI: Objection. Misstates          11        A. I have.
12   the witness's testimony. He said that it could     12        Q. How often do you go there?
13   happen in that regard. He didn't say that it       13        A. Typically, twice a year.
14   did.                                               14        Q. Is it something that you're doing
15          THE WITNESS: I don't know if I have it.     15   pursuant to agreement between Credit One Bank and
16   BY MR. ZELMAN:                                     16   GC Services?
17      Q. But you said it is something they            17        A. Uh --
18   typically do, right?                               18           MR. KAMINSKI: You can answer.
19       A. Typically.                                  19           THE WITNESS: Are you saying I am doing
20      Q. So if that's something they typically        20   that because it's in the contract?
21   do and you wanted to find out, do you have any     21   BY MR. ZELMAN:
22   record of that actually happening? How would you   22        Q. Yes.
23   go about doing that?                               23        A. Actually, I don't remember if it's in
24       A. I guess I would search my email.            24   the contract or not, but we do that anyway.
25      Q. What would you search for?                   25        Q. It's in the contract. The question is,

                                             Page 75                                                  Page 77

                                                                                      20 (Pages 74 to 77)
                                 30(b)(6)Jeffrey Meek - Confidential
                                            June 15, 2018
     Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 22 of 32
                                    Atkinson-Baker Court Reporters
                                           www.depo.com

 1   why are you doing it?                                1   Calls for speculation. Lacks foundation.
 2           MR. KAMINSKI: Objection. Wait a              2           THE WITNESS: We could.
 3   second. The line of questioning is confusing.        3   BY MR. ZELMAN:
 4   Start again.                                         4       Q. When the vendors call Credit One
 5   BY MR. ZELMAN:                                       5   customers on behalf of Credit One Bank, how are
 6      Q. Sure. Why are you doing those site             6   they identifying themselves in the call?
 7   visits?                                              7           MR. KAMINSKI: Objection. Calls for
 8           MR. KAMINSKI: What is the purpose of         8   speculation. Lacks foundation.
 9   the site visits?                                     9           THE WITNESS: How do the collectors
10   BY MR. ZELMAN:                                      10   identify themselves?
11      Q. Yes, what is the purpose? Sure.               11   BY MR. ZELMAN:
12       A. Multiple purposes. One is to meet with       12       Q. Meaning do they identify themselves as
13   onsite management. We meet with collectors. We      13   representatives of, for example, GC Services or
14   observe coaching and development processes. And     14   as a representative of Credit One Bank?
15   we will also do at least once a year a physical     15       A. Credit One Bank.
16   audit.                                              16       Q. So when someone answers the phone for
17      Q. What does that entail as a physical           17   all intents and purposes, they think they're
18   audit?                                              18   calling to Credit One Bank?
19       A. It entails, do they have a generator,        19           MR. KAMINSKI: Objection. Vague and
20   do they have locks on the doors, you know. Do       20   ambiguous. Calls for speculation as to what
21   employees have badges that restrict access to       21   someone else would be thinking.
22   sensitive areas, thing like that.                   22           THE WITNESS: We would represent that
23      Q. You said you meet with collectors and         23   they were calling from Credit One Bank.
24   onsite managers?                                    24   BY MR. ZELMAN:
25       A. We do.                                       25       Q. Okay. And is there any indication on

                                              Page 78                                                  Page 80

 1      Q. To make sure that collection work on           1   the phone that the call is not from Credit One
 2   behalf of Credit One Bank is being done in a         2   Bank directly but that it's GC Services, for
 3   certain way?                                         3   example?
 4      A. Yes, you could describe it that way.           4           MR. KAMINSKI: Objection. Calls for
 5      Q. When you do these site visits, do you          5   speculation. Lacks foundation.
 6   have the opportunity to walk the floor or see how    6           THE WITNESS: In terms of their
 7   calls are being handled by GC Services'              7   talk-off?
 8   employees?                                           8   BY MR. ZELMAN:
 9          MR. KAMINSKI: Calls on behalf of whom?        9       Q. In terms of what they are saying to --
10   BY MR. ZELMAN:                                      10       A. No.
11      Q. Credit One Bank, obviously.                   11       Q. So they wouldn't -- the customer -- I'm
12      A. Do we have the opportunity to do that?        12   sorry. The collection agent wouldn't, for
13      Q. Yes.                                          13   example, say, "Hi, I'm calling from GC Services
14      A. Yes.                                          14   on behalf of Credit One Bank," right?
15      Q. Do you do it?                                 15       A. No.
16      A. We do walk the floor. We typically            16       Q. They would just say, "Hi, I'm calling
17   don't do a lot of observation in terms of sitting   17   from Credit One Bank?
18   down with an employee and watch them do their       18       A. Yes.
19   work.                                               19       Q. Someone would call back having missed a
20      Q. But you can?                                  20   call, would they be talking to a GC Services'
21      A. We can.                                       21   employee or would they be talking to a Credit One
22      Q. If you saw something you didn't like,         22   Bank employee?
23   you can point that out to management?               23       A. They would be talking to a GC Services'
24          MR. KAMINSKI: Objection. Vague and           24   employee.
25   ambiguous as to saw something you didn't like.      25       Q. When a GC Services' employee would

                                              Page 79                                                  Page 81

                                                                                       21 (Pages 78 to 81)
                                  30(b)(6)Jeffrey Meek - Confidential
                                             June 15, 2018
     Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 23 of 32
                                    Atkinson-Baker Court Reporters
                                           www.depo.com

 1   answer the phone or when they would call that        1   legal conclusion which is beyond the scope of the
 2   number, would they hear GC Services be identified    2   deposition of a 30(b)6 witness.
 3   or Credit One Bank being identified?                 3   BY MR. ZELMAN:
 4          MR. KAMINSKI: Objection. Calls for            4      Q. Sure. The question I have for you
 5   speculation.                                         5   today is, do you believe that Credit One Bank had
 6          THE WITNESS: They should hear                 6   the consent to call the 9847 number?
 7   Credit One Bank.                                     7           MR. KAMINSKI: Objection. Same
 8   BY MR. ZELMAN:                                       8   objection.
 9      Q. Why is that?                                   9           THE WITNESS: Well, I believe that they
10      A. Because they are collecting in the            10   had consent to call that number.
11   bank's name.                                        11   BY MR. ZELMAN:
12      Q. Is that something that -- that                12      Q. Not from the plaintiff, correct? Very
13   identification, is that something that the          13   specific, the plaintiff's consent?
14   vendors choose to do or is that something that is   14       A. No.
15   required of them by Credit One Bank?                15      Q. Did not have the plaintiff's consent,
16      A. That, I believe, is a contractual             16   correct?
17   requirement.                                        17       A. Right.
18      Q. Let me hand you Defendant's Response to       18           MR. KAMINSKI: Same objection.
19   our Request for Admissions. We will mark that as    19   BY MR. ZELMAN:
20   Exhibit E.                                          20      Q. Request number five: "Admit that those
21         (Exhibit "E" was                              21   outside vendors used a "predictive dialer" to
22         marked for identification.)                   22   dial the phone number "(916) 308-9847" on behalf
23   BY MR. ZELMAN:                                      23   of the Defendant, during the time period July 18,
24      Q. Tell me when you're ready.                    24   2013, to the present."
25      A. All right.                                    25          Same answer and objections.

                                              Page 82                                                  Page 84

 1      Q. Question number three, it's on page            1            Sitting here today, do you believe that
 2   three. It asks, "Admit that the calls placed by      2   iEnergizer and GC Services used predictive
 3   Defendant or its dialing vendors to the phone        3   dialers to call the 9847 number?
 4   number "(916) 308-9847" during the time period of    4            MR. KAMINSKI: Objection. Calls for
 5   July 18, 2013, to the present, were an attempt to    5   speculation. Lacks foundation. The question
 6   reach a person other than the Plaintiff."            6   concerns issues within the scope of expert
 7          There are some objections. And it             7   testimony. Question exceeds the scope of a
 8   Says: "Defendant responds as follows:                8   30(b)6 deposition. The witness is not designated
 9          The information Defendant currently           9   as an expert here, so the question is, therefore,
10   knows is insufficient to enable it to admit or      10   irrelevant and I instruct him not to answer.
11   deny this Request at this time. Discovery is        11            MR. ZELMAN: I'm sorry. My
12   continuing."                                        12   understanding of the only time you can instruct
13          Sitting here today, do you believe that      13   the witness not to answer is either under
14   the calls placed to the 9847 number were an         14   privilege or if you're meaning to limit or
15   attempt to reach a person other than the            15   terminate the deposition, which you have very
16   plaintiff?                                          16   little grounds to do so.
17      A. Yes.                                          17            Are you moving to limit or terminate
18      Q. Question number four asks:                    18   the deposition at this time?
19          "Admit the Defendant never had the           19            MR. KAMINSKI: Not at this time. I will
20   Plaintiff's consent to call his cellular phone      20   let the witness answer to the extent he knows.
21   via any dialing system or via prerecorded voice     21            THE WITNESS: I don't know.
22   messages."                                          22   BY MR. ZELMAN:
23          Same response as an objection as to the      23        Q. Well, you do know what GC Services was
24   last request.                                       24   using to call plaintiff? What dialing system?
25           MR. KAMINSKI: Objection. Calls for          25        A. Yes.

                                              Page 83                                                  Page 85

                                                                                        22 (Pages 82 to 85)
                                  30(b)(6)Jeffrey Meek - Confidential
                                             June 15, 2018
     Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 24 of 32
                                   Atkinson-Baker Court Reporters
                                          www.depo.com

 1       Q. And that was the Aspect, I believe,          1   speculation. Lacks foundation. Same running
 2   6.7, and then another version of the Aspect         2   objection that I said before with respect to
 3   system, correct?                                    3   expertise, beyond the scope of this deposition,
 4       A. Correct.                                     4   et cetera. And the document speaks what it says,
 5       Q. Do you believe those systems are             5   not whether it is accurate, but merely what is
 6   predictive dialers?                                 6   stated.
 7           MR. KAMINSKI: I will lodge the              7           THE WITNESS: I know that this applies
 8   previous objection, that long objection that I      8   to iEnergizer. I don't know how this applies to
 9   previously articulated, let's call that my          9   GC Services.
10   running objection until I change that as           10   BY MR. ZELMAN:
11   otherwise. Let me assert the running objection     11       Q. Sure. So we know that iEnergizer was
12   and add to that already asked and answered.        12   using the same dialing systems at the same time
13           THE WITNESS: I don't know.                 13   period, right?
14   BY MR. ZELMAN:                                     14           MR. KAMINSKI: Farheena, can you hear?
15       Q. Okay. Let me hand you what we will mark     15           MS. HABIB: Yes, I can.
16   as Plaintiff's Exhibit F.                          16   BY MR. ZELMAN:
17          (Exhibit "F" was                            17       Q. In response to Interrogatory No. 4,
18          marked for identification.)                 18   Defendant identified that GC Services used the
19           MR. ZELMAN: Farheena, this is a            19   6.7 system and that iEnergizer used a 6.7 system.
20   Declaration of Don Hudecek. It came from Aspect    20          So my question is, you do now know that
21   in this matter.                                    21   they were using the exact same system, and that
22           MS. HABIB: Thank you.                      22   is identified in the Hudecek declaration as
23   BY MR. ZELMAN:                                     23   having predictive dialing capabilities.
24       Q. Have you seen this document before?         24          Does that tell you whether or not a
25       A. I don't recall seeing it.                   25   predictive dialer was used to make these calls?

                                             Page 86                                                  Page 88

 1      Q. Take a moment to review it and let me         1           MR. KAMINSKI: Same running objections
 2   know when you're done.                              2   including the most recently stated objection.
 3      A. Okay.                                         3           THE WITNESS: Based on this, I don't
 4      Q. Ready?                                        4   know. I guess.
 5      A. Yes.                                          5           MR. KAMINSKI: He doesn't want you to
 6      Q. Have you seen this document before?           6   guess. If you don't know, just say so.
 7      A. This doesn't look familiar, no, but I         7           THE WITNESS: Well, he asked -- he said
 8   have read it now.                                   8   that it was a 6.7 and exactly the same. I don't
 9      Q. This is a declaration from an officer         9   know that it's exactly the same or not.
10   over at Aspect talking about the Aspect dialing    10   BY MR. ZELMAN:
11   system. In paragraph nine, the Aspect              11       Q. Right. So at least as to our
12   representative refers to the unit, the             12   iEnergizer, which this is directly referring to,
13   Aspect system 6.6, 6.7, and 7.3.                   13   you're saying that you believe iEnergizer did use
14          Do you see that?                            14   a predictive dialer to make the calls to my
15      A. I do.                                        15   client?
16      Q. Then he writes, "These systems each          16           MR. KAMINSKI: Objection, and further
17   have predictive dialer capabilities and the        17   objection to my most recent two or three running
18   ability to automatically dial customer-provided    18   objections. Also, calls for speculation. Lacks
19   telephone numbers."                                19   foundation. It's not accounting for how the
20          Do you see that?                            20   particular vendors at issue may have reconfigured
21      A. I do.                                        21   or used these systems in any regard.
22      Q. So sitting here today, does that tell        22           THE WITNESS: All can I say is that's
23   you whether or not GC Services used a predictive   23   what this document says.
24   dialer to call my client?                          24   BY MR. ZELMAN:
25          MR. KAMINSKI: Objection. Calls for          25       Q. So the answer would be "yes" based on

                                             Page 87                                                  Page 89

                                                                                      23 (Pages 86 to 89)
                                 30(b)(6)Jeffrey Meek - Confidential
                                            June 15, 2018
     Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 25 of 32
                                    Atkinson-Baker Court Reporters
                                           www.depo.com

 1   the document?                                        1   we were calling the wrong number.
 2           MR. KAMINSKI: No, that's not what he         2      Q. To answer this, you would have referred
 3   testified to.                                        3   to the call log compiled by Credit One Bank?
 4           THE WITNESS: I'm saying that is what         4       A. The call log would more appropriately,
 5   it says in this document.                            5   than the account notes.
 6   BY MR. ZELMAN:                                       6      Q. But the account notes do reflect that
 7       Q. And based on this document, would you         7   on February, 2017, in which Credit One Bank spoke
 8   answer that you believe iEnergizer did use a         8   with a third party, correct?
 9   predictive dialer to call the 9847 number?           9       A. That's what the account notes said,
10        A. Based on this --                            10   yes.
11           MR. KAMINSKI: Objection. Again, the         11      Q. Do you know what was said on that
12   witness doesn't know how iEnergizer, how            12   report or that conversation?
13   GC Services, et cetera, may have reconfigured the   13       A. I do not.
14   Aspect systems in any regard regardless of quote    14      Q. It's possible that on that date and
15   "what versions" they may be or how they were        15   time, the plaintiff advised the defendant that it
16   using it in what mode, in what manner, et cetera.   16   was calling the wrong number?
17           So the witness couldn't possibly            17          MR. KAMINSKI: Objection. Calls for
18   respond to this question.                           18   speculation. Lacks foundation. Misstates the
19           MR. ZELMAN: I understand that would be      19   testimony of the witness.
20   a speaking objection. If that's what the witness    20          THE WITNESS: That would be a complete
21   wants to say, let him say it. You should not be     21   guess. I have no idea what.
22   answering the question after any objection.         22          MR. ZELMAN: It's not a guess. Is it
23           THE WITNESS: All I can say is that's        23   possible or not?
24   what this document says and that's all I know.      24          MR. KAMINSKI: Objection. He's not
25   BY MR. ZELMAN:                                      25   here to speculate. He already answered the

                                              Page 90                                                   Page 92

 1      Q. If you go to Request for                       1    question. He said he didn't know.
 2   Admissions number twelve which states -- it's on     2            MR. ZELMAN: All right. Give me five
 3   page six.                                            3    minutes just to wrap up. I want make sure I
 4      A. Page six of?                                   4    haven't forgot anything.
 5      Q. Of the Request for Admissions.                 5                 (Off the record.)
 6      A. I'm there.                                     6            MR. ZELMAN: Back on the record.
 7      Q. "Admit that Plaintiff advised the              7            Do you have any questions?
 8   Defendant that it was calling the wrong number."     8            MR. KAMINSKI: No. Farheena, do you
 9   And there is an objection, and then:                 9    have any questions?
10          "Not withstanding the objections, the        10            MS. HABIB: No questions.
11   Defendant responds as follows: denied."             11            MR. ZELMAN: We're done.
12          Do you see that?                             12            MR. KAMINSKI: I propose that according
13      A. I see that.                                   13    to plaintiff's counsel that the deposition has
14      Q. Do you know what this denial was based        14    concluded; that the parties agree to relieve the
15   on?                                                 15    court reporter of her duties under the code; that
16      A. I understand that this is saying that         16    the original transcript of the deposition will be
17   your client advised us that we were calling the     17    sent to my office, David Kaminski, for review and
18   wrong number.                                       18    signature by the witness and that we will have
19           MR. KAMINSKI: When you say "us"?            19    thirty days upon receipt from that transcript in
20           THE WITNESS: Advised the                    20    order to review the deposition transcript and
21   representatives of the bank.                        21    make any appropriate changes and notify all
22   BY MR. ZELMAN:                                      22    parties hereto that if for some reason the
23      Q. Right. Do you know why that would be          23    original deposition transcript is lost or
24   denied?                                             24    destroyed, then a certified copy may be used for
25      A. Because I have seen nothing that says         25    any and all proper purposes.

                                              Page 91                                                   Page 93

                                                                                        24 (Pages 90 to 93)
                                 30(b)(6)Jeffrey Meek - Confidential
                                            June 15, 2018
     Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 26 of 32
                                   Atkinson-Baker Court Reporters
                                          www.depo.com

 1          So stipulated, counsel?                       1           CERTIFICATE OF REPORTER
 2          MR. ZELMAN: So stipulated.                    2
 3          MS. HABIB: So stipulated.                     3           I, the undersigned, a Certified Court
 4          MR. ZELMAN: Thank you for your time.
                                                          4   Reporter, of the State of Nevada, do hereby
 5           (Whereupon, the deposition was
                                                          5   certify:
                                                          6            That the foregoing proceedings were
 6            concluded at 12:45 p.m.)                    7   taken before me at the time and place herein set
 7               -oOo-                                    8   forth; that any witnesses in the foregoing
 8                                                        9   proceedings prior to testifying were duly sworn;
 9                                                       10   that a record of the proceedings was made by me
10                                                       11   using machine shorthand which was thereafter
11                                                       12   transcribed under my direction; that the
12                                                       13   foregoing transcript is a true record of the
13                                                       14   testimony given.
14                                                       15            Further, before completion of the
15                                                       16   proceedings, review of the transcript {x } was
16                                                       17   { } was not requested.
17                                                       18           I further certify I am neither
18
                                                         19   financially interested in the action nor a
19
                                                         20   relative or employee of any attorney or party to
20
                                                         21   this action.
                                                         22          IN WITNESS WHEREOF, I have this date
21
                                                              subscribed my name.
22                                                       23
23                                                            DATED: July 5, 2018.
24                                                       24
25                                                       25           JULIE M. LEVER, RPR, CCR No.: 582

                                              Page 94                                                  Page 96

 1   STATE OF NEVADA )
 2   COUNTY OF CLARK )
 3
 4
 5
 6          I, the undersigned, declare under
 7   penalty of perjury that I have read the foregoing
 8   transcript, and I have made any corrections,
 9   additions of deletions that I was desirous of
10   making; that the foregoing is a true and correct
11   transcript of my testimony contained therein.
12
13
14       EXECUTED this          day of
15          at        ,             .
16             (City)       (State)
17
18
19                 JEFFREY MEEK
20
21
22
23
24
25

                                              Page 95

                                                                                       25 (Pages 94 to 96)
                                 30(b)(6)Jeffrey Meek - Confidential
                                            June 15, 2018
         Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 27 of 32
                                             Atkinson-Baker Court Reporters
                                                    www.depo.com
                                                                                                                                  Page 1

             A              Allied 61:21                attorneys 21:16               66:23,25                   card 45:6 47:5
a.m 1:15                    Alorica 6:14 7:9            audit 78:16,18                                           cardholder 49:16
A/K/A 1:10                  ambiguous 8:15 23:10        automatically 87:18                      C               care 74:2
ability 87:18                  23:15,17,22 28:2 29:21   Avenue 1:17 2:5             C 2:2 3:10 19:5,6 36:21      CARLSON 2:7
able 13:5,7,9 29:6,10          31:17 32:2 33:6 35:4     aware 17:20 55:11 62:7      C-A-S 20:18,19 27:11         CAS 20:16 27:11,12,23
   66:3 76:25                  35:20 40:8 42:21 49:18      68:6                     C-A-S-H 27:5                    28:12 29:13,16,19 30:2
absolutely 62:4                51:10 62:20 64:19                                    California 1:2 2:9,13           30:14 31:1,3 35:7 36:9
AC0484B 1:20                   66:19 68:2 69:12 72:5                 B              call 3:8,9,10 7:13,15 8:23   case 1:6 7:10 9:9,20
access 32:9 78:21              75:3 79:25 80:20         B 3:9 19:3,6                  9:1,4,8 10:7 12:14,16         10:12 11:10,12 12:8
account 9:8 10:3,4,5,10     AMDID 61:15                 back 4:20 9:13,15 17:5        14:10,12 17:8,10,11,12        17:11,11,12,14 18:15
   10:22,25 11:3,10,13,21   America 7:16,17,19             21:4 22:2 26:25 34:24      17:13,16 18:6,14,23           18:21 22:8 23:5 50:15
   11:22,23,25 12:1,16      Angeles 2:9,13                 35:1 45:13 47:8,13         22:3,11,14,23,23 23:1         50:21 51:12 63:17
   14:7,17 17:8,13,16       answer 10:1 11:24 13:25        63:11 81:19 93:6           24:25 25:13 26:2,9,16         68:10 70:12 74:5
   18:22 19:18,19,21,22        15:8 21:19 23:10 26:3    badges 78:21                  26:17,18,23 30:23,25       cases 43:4
   19:23,25 20:1,2,5,7,14      30:4 33:9 40:11 48:9     bank 1:8,14 2:7 5:23,24       31:11 32:7,18,19,23        CASH 27:3,7,11,21 28:6
   20:17,21 21:2,7,8,8,12      49:14 77:18 82:1 84:25      5:25 6:2 10:10 12:25       33:21 34:2,6,14,14            28:8 29:7,10 30:18
   25:17,21,22,24,25 26:1      85:10,13,20 89:25 90:8      14:5,6,22 17:13 19:1,4     35:16 36:6,10,12,14,18        31:1,2,6,15,23 32:9,18
   26:4,6,8,12,13,15,19        92:2                        19:16 21:5 24:14,16        36:25 37:14,20,20 38:2        35:7,17 36:2,9
   26:22 27:1 28:13 29:5    answered 23:15 27:17           30:24 39:5 41:9,10         38:5,9,21 39:9,9,12,18     cause 59:18
   29:7 30:7,14 31:23          32:12 86:12 92:25           49:11,13,16 50:1 51:4      39:20,22,25 40:2,15        CCR 1:25 96:25
   32:5 33:1,18,19 34:10    answering 53:7,8 61:13         51:17 52:6 55:25 64:5      41:9,22 42:7,15,16         cellular 83:20
   35:22,25 36:8,15,16         61:15,25 90:22              65:17 66:8,9 69:7,9,16     43:6,12,17 44:18 45:16     center 22:23 23:2
   38:3,16,18 39:16,20      answers 80:16                  69:24 70:7 71:10,12,14     46:24 48:11 49:13 53:2     centers 7:14,15
   40:1,3,4 44:23 45:9      anybody 29:4 71:3              71:18,21,22,25 72:21       53:6,14 54:11,13 55:8      Century 2:8
   47:10,17 48:25 50:6      anymore 50:22                  72:25 74:20 77:15 79:2     58:23 60:15 61:2,3,4       certain 30:3 70:16 73:6
   51:3 55:8,10,11,12       anyway 77:24                   79:11 80:5,14,15,18,23     61:10,11,12 62:6,8,12         77:1 79:3
   59:16 60:9 61:5,25       apologize 28:16 47:12          81:2,14,17,22 82:3,7       62:16 63:3,5 64:17         certainly 50:19 53:4
   62:10,11 63:6 71:4,7     appear 5:22 6:1 19:18          82:15 84:5 91:21 92:3      65:19,21,24 80:4,6         CERTIFICATE 96:1
   92:5,6,9                    36:14 57:16                 92:7                       81:1,19,20 82:1 83:20      certified 93:24 96:3
accounting 65:19,21         appearing 5:19              bank's 82:11                  84:6,10 85:3,24 86:9       certify 96:5,18
   89:19                    appears 14:14,20            base 11:20                    87:24 90:9 92:3,4          cetera 88:4 90:13,16
accounts 14:9 28:9,24       applies 88:7,8              based 45:17,18,24 62:9      called 22:19 45:6 46:18      change 47:2 74:22 86:10
accurate 38:9,21 45:1       appropriate 93:21              89:3,25 90:7,10 91:14      47:5 49:24,25 65:11,12     changed 5:15 53:17,18
   62:23 88:5               appropriately 92:4          basically 64:2                65:13                         53:19,21
accurately 38:23            April 14:21                 basing 11:19 52:11 55:7     caller 48:7                  changes 93:21
action 8:7,8,11 12:4,24     areas 78:22                 basis 26:11,20              calling 44:13 50:11          changing 74:12
   14:3,13 24:24 25:1       argue 66:15                 BASSI 2:11                    54:17 58:17 80:18,23       check 42:3 46:19
   26:16 40:16 48:3 52:20   Argumentative 49:8          Bate 62:18                    81:13,16 91:8,17 92:1      checking 44:8
   55:14,20 56:11,15,19        66:12                    Bates 14:5,13 18:3 19:1       92:16                      checks 44:3
   57:20 59:18 96:19,21     articulated 86:9               36:23 39:17 45:10        calls 6:16 8:21 9:15,21      choose 82:14
active 61:16                Asbury 2:5                     46:11 51:23 57:2,6,10      9:23 11:14 13:22 14:14     City 95:16
activity 25:17,21,23        asked 15:21 25:11 32:12        60:4,16 62:17,18 63:1      14:21 16:18 18:15          claims 8:8,11
   26:14 28:13 31:23 32:3      35:10 48:3 67:14,14,17      63:2,4                     20:23 21:15 23:4,8,12      clarification 15:17
   32:6 33:17 49:1             67:20 86:12 89:7         behalf 4:10 6:16 24:6         23:22 24:2,3,6,22 25:7     clarify 10:14 35:7,13
actual 43:12 47:22          asking 9:18 43:5 64:3,16       30:24 39:5 49:11 51:4      25:9,10,17,20 31:7            39:7,21 41:1 58:7 62:5
add 6:8 86:12                  67:8,19                     64:5 65:16 71:12 79:2      33:6,24 34:5,7 35:5,24     clarifying 23:19 53:23
added 32:25                 asks 9:15 83:2,18              79:9 80:5 81:14 84:22      36:3,7,8 37:24 38:3,10     CLARK 95:2
adding 48:19                Aspect 50:23 51:4 65:8      believe 6:10,19 10:9,20       38:13,24 39:1,4,4 40:7     clear 62:21
additional 20:2 38:13          72:11,15,24 73:21,21        10:24 11:9,11 13:19        40:19,23 41:8,12,16,21     clearly 31:19
additions 95:9                 74:9 86:1,2,20 87:10        18:19 24:23 34:16          41:22,25 42:9,10,19        client 10:9 22:3,6 25:5
address 28:20                  87:10,11,13 90:14           35:18 36:4 38:12 39:10     43:7,24 44:5 50:7,10          51:8,10,12,16,22 55:5
Adele 7:22 8:2,3,10         assert 86:11                   39:19 42:2 44:15 47:5      50:15 51:3 52:15,16,25        56:4 58:10,14 59:18
   63:13 66:23,25 67:10     assign 71:2                    47:8 50:16 52:22 65:11     53:7,13,15,20 54:7,22         87:24 89:15 91:17
   67:14                    assigned 10:5 14:17            66:20 67:14,21 69:17       59:10,23 64:4 65:4,16      client's 9:21 18:16 25:1
Admissions 3:15 82:19          71:8                        82:16 83:13 84:5,9         66:11 67:1,11 68:19           58:21
   91:2,5                   assistant 4:13,18 5:4,10       85:1 86:1,5 89:13 90:8     69:12 70:2 71:12 72:5      close 52:25
admit 83:2,10,19 84:20         5:13                     best 33:13,15 51:1 58:9       72:12 73:1,15,24 74:7      coaching 78:14
   91:7                     associate 69:3                 58:12 59:24                75:5 76:14,22,23 79:7      COB 57:3
advised 25:20 58:16         associated 11:2,4,10,12     beyond 84:1 88:3              79:9 80:1,7,20 81:4        COB-NL-027 57:6
   91:7,17,20 92:15            11:22 12:1               bit 12:19                     82:4 83:2,14,25 85:4       code 93:15
afternoon 60:23             assume 21:6 50:3 61:8       blaster 65:12                 87:25 88:25 89:14,18       collecting 71:4 82:10
agent 36:13,13 81:12           61:18                    BLUM 2:11                     92:17                      collection 27:3,6,8,21,22
agents 32:10                assuming 46:21              Boulevard 2:8               capabilities 87:17 88:23        28:7,11 29:1 31:5 32:3
ago 70:15,22                ATKINSON-BAKER 1:21         break 35:20 63:9            capability 30:2                 32:10,21 33:17 71:7
agree 93:14                 attempt 83:5,15             briefly 64:1                caption 51:13                   79:1 81:12
agreement 24:18,20          attempting 71:6             brought 8:20 72:7           capture 48:7                 collections 31:24,25
   69:22 77:15              attorney 22:4 69:4 96:20    bunch 37:24                 captured 49:16,22 50:3       collector 32:4
allege 9:20                 attorney-client 15:23       Burton 7:22 8:2 63:13         51:2                       collectors 29:22 30:1
                               20:11 21:17 68:14,20                                                                 78:13,23 80:9


                                          30(b)(6)Jeffrey Meek - Confidential
                                                     June 15, 2018
         Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 28 of 32
                                            Atkinson-Baker Court Reporters
                                                   www.depo.com
                                                                                                                                Page 2

come 37:1,2 67:22,23          14:5,6,22 17:13,16       depends 29:17,17            earlier 17:6 39:7               59:20 60:11,22 62:24
comes 43:1 71:2               18:24 19:1,4,16,20       deposition 1:14 17:7        Eastern 1:2,17                  92:7
coming 43:8 68:10             20:1,13 21:5 22:3,14        18:22 19:13 22:10        EDLIN 2:11                  feed 27:23
company 7:23                  22:22 23:1,7 24:14,15       28:18 41:2 63:14 84:2    effect 52:7                 feeds 27:11
compiled 37:14,15 40:2        25:1,8,19 26:11,18          85:8,15,18 88:3 93:13    efforts 24:11               feel 66:8
  62:8 92:3                   29:2,9 30:24 32:10,15       93:16,20,23 94:5         either 26:15 32:23 51:18    Fhabib@behblaw.com
complaint 10:16               33:4 34:15 37:17 38:24   Derrick 44:15,17 45:19         67:10 85:13                  2:14
complete 38:19 70:8           39:2,5 40:2 41:9,10,21      46:1,15 60:1             elaborate 28:1,3            fifteen 12:23 13:2 42:8
  92:20                       42:7,17 43:4,6,17        describe 79:4               eleven 30:13                    52:22,23,24 70:23,24
completed 32:19               49:11,13,16 50:1 51:4    DESCRIPTION 3:6             email 75:10,24              fifty 40:19 41:6
completion 96:15              51:17 52:6 55:12,25      designated 85:8             employee 79:18 81:21        fifty-two 41:24,25
complied 41:10                56:10,14,19 57:20        designation 46:17              81:22,24,25 96:20        figure 10:1
composite 38:2                58:10,15 59:14 60:9,16   desirous 95:9               employees 78:21 79:8        file 1:20 26:24
comprehension 62:24           63:20 64:5 65:17 66:8    desk 16:9,22,23             enable 83:10                files 13:5,9
concerns 85:6                 66:9,16 69:7,9,16,24     destroyed 93:24             entail 78:17                fill 32:17
concluded 93:14 94:6          70:7,9,13 71:6,10,12     detail 55:15                entails 78:19               financially 96:19
conclusion 23:23 24:4         71:14,25 72:21,25        detailed 50:17              enter 32:25                 find 23:16 75:21
  46:23 70:2 84:1             77:15 79:2,11 80:4,5     detect 61:13                entire 28:17 37:4           finding 65:17
conditions 49:20              80:14,15,18,23 81:1,14   development 78:14           entitled 66:9,16,19         fine 22:13
confidential 1:13 28:18       81:17,21 82:3,7,15       dial 84:22 87:18            entries 46:14               first 1:10 4:2 7:2 9:23
conflict 34:13                84:5 92:3,7              dialer 65:20 84:21 87:17    entry 48:14 59:21               14:15,17,20 15:4,17,21
confusing 78:3              currently 83:9                87:24 88:25 89:14 90:9   equipment 71:11,15,23           16:5 19:16 25:4 30:10
confusion 23:20             customer 30:24 31:22,24    dialers 65:6 73:6 85:3         72:1                         50:21 57:2 70:13
consent 49:21 83:20           32:15,16,20 46:18           86:6                     error 13:11                 five 4:17 5:5,14,15 14:21
  84:6,10,13,15               81:11                    dialing 50:12,14,23 51:5    ESQ 2:8,12                      37:10 84:20 93:2
constitutes 68:13           customer-provided             64:15 71:11,15 83:3,21   et 88:4 90:13,16            fix 16:4
contact 1:10 7:2 9:23         87:18                       85:24 87:10 88:12,23     exact 14:4 67:18 70:16      floor 79:6,16
  14:15,17,20 15:4,17,21    customers 69:19 80:5       different 6:15 40:1 69:17      88:21                    Flower 2:12
  16:6,8 25:4 36:18                                       70:8 74:9                exactly 89:8,9              follow 72:14
  44:16 45:19 46:1,8                    D              direct 46:19                EXAMINATION 3:3 4:4         follows 4:3 83:8 91:11
  50:21 51:7,18,21 54:16    D 3:1,11 63:20,22          direction 96:12             example 8:6 25:7 26:3       foregoing 95:7,10 96:6,8
  55:3,4 56:3 58:10         daily 26:11                directly 22:3,14,23 32:18      31:11 64:25 70:12            96:13
  65:20 69:19               date 14:23 20:22 34:10        36:14 69:25 70:4,9,10       72:11 76:22 80:13 81:3   forgot 93:4
contacted 49:20               46:12,16 47:2 48:12         81:2 89:12                  81:13                    form 17:2 32:5 37:7
contained 95:11               49:25 56:5 57:25 60:18   discovery 12:6,7 17:1       exceeds 85:7                    62:23
context 70:10                 60:19,21 61:3,19 92:14      20:5 49:10 50:2 55:14    Excel 37:10                 format 13:3 37:8,13
continuing 83:12              96:22                       55:20,24 83:11           Excuse 28:15                forth 96:8
contract 24:15 73:11        DATED 96:23                discrepancy 33:2 35:15      EXECUTED 95:14              forty-nine 41:3,15
  77:20,24,25               dates 57:15,16 70:16          36:17 39:8,15 40:6       Executive 1:15              forty-two 42:4,5
contractor 69:21            David 2:8 93:17               42:15                    Exhibit 3:8,9,10,11,14,17   foundation 13:23 16:19
contractual 54:2 82:16      day 14:4 46:1 57:16 58:3   discussed 56:8                 17:22,23 18:2,6 19:3,5       31:8 33:6 40:9 42:11
control 4:25 6:11             95:14                    discussion 10:6                36:21 37:19 40:14,14         42:20 43:25 44:6 49:18
Convergent 6:14 7:9         day-to-day 4:24 5:6 9:6    discussions 21:15 68:13        63:20,22 82:20,21            66:12 67:2 68:2 69:12
conversation 52:2,4         days 53:4,16 54:13,21      disposition 32:17 35:21        86:16,17                     80:1,8 81:5 85:5 88:1
  60:10 92:12                 59:8 93:19                  39:22 61:10              Exhibits 3:6 19:6               89:19 92:18
Cookman 2:5                 deals 15:23                dispositions 39:18          existed 58:25               four 83:18
copy 74:25 93:24            December 21:4              DISTRICT 1:1,2              expect 66:6                 free 32:5
correct 7:11,12,20 17:8,9   declaration 3:17 86:20     document 18:11,18,19        experience 20:25            Friday 1:16
  18:25 29:8,15 33:19         87:9 88:22                  19:17 37:13 60:16        expert 85:6,9               front 27:3,21 28:7 30:8
  39:3,24 50:8,9 54:15      declare 95:6                  63:25 64:2,10 86:24      expertise 88:3                  36:21 39:17 41:12
  54:24 58:23 60:2,13,14    defendant 2:7,11 8:6          87:6 88:4 89:23 90:1,5   explain 62:3                    44:24 45:24 60:17
  62:1,2 64:24 65:1,2         48:9,11 83:3,8,9,19         90:7,24                  extent 15:22 21:14 68:12    full 5:7
  77:9 84:12,16 86:3,4        84:23 88:18 91:8,11      documents 19:10,12,15          85:20                    further 89:16 96:15,18
  92:8 95:10                  92:15                       40:22                                                future 68:5
corrections 95:8            defendant's 55:21 58:19    doing 20:15 53:24,25                    F
counsel 21:21 27:16           82:18                       54:1,5,6 73:4 74:24      F 3:17 86:16,17                        G
  40:21 69:3 93:13 94:1     DEFENDANTS 1:12               75:23 77:14,19 78:1,6    fact 48:25                  Gary 6:5
count 40:18,19 41:5,17      deletions 95:9             Don 3:17 86:20              fair 24:23                  GC 1:9 6:13 7:8 8:6 9:24
  41:21                     delinquent 28:9,25 29:6    doors 78:20                 familiar 14:18 18:13          17:12 18:3,6,15 25:4
counted 41:3,4,25 42:3        50:7 51:3                double 42:3                    19:14 33:9 42:24 48:12     37:20,23 40:15 41:10
COUNTY 95:2                 demand 17:1                doubt 67:3,5                   56:21,23 65:13 87:7        41:23 42:1,9 43:15
course 10:3 12:11 28:22     denial 91:14               download 9:5                far 38:4,19,20 66:13          50:20 65:1,4,16,22
court 1:1,22 35:3 47:15     denied 91:11,24            drafting 54:2                  73:19                      67:21 70:17,25 71:3
  93:15 96:3                deny 83:11                 duly 4:2 96:9               Farheena 2:12 5:1 86:19       74:5,8 76:12,23 77:16
created 38:5,7 43:11,12     department 5:19 15:10      duties 4:21,23 93:15           88:14 93:8                 79:7 80:13 81:2,13,20
Credit 1:8,14 2:7 4:10,12     15:13,21 16:6,7,22                                   February 14:4,14,21           81:23,25 82:2 85:2,23
  5:24,25 6:2,16 7:25         38:8 43:21 62:9 67:7,9                E                 46:24 56:4 57:21,24,25     87:23 88:9,18 90:13
  8:18,19 9:2,22 10:10        67:24 68:10              E 2:2,2 3:1,14 82:20,21        58:1,4,11,14,22 59:17    general 32:13
  10:21,25 11:3 12:25


                                         30(b)(6)Jeffrey Meek - Confidential
                                                    June 15, 2018
         Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 29 of 32
                                             Atkinson-Baker Court Reporters
                                                    www.depo.com
                                                                                                                                   Page 3

generally 9:4 73:17         HUIE 2:11                    July 45:13 83:5 84:23       language 54:3                  60:15
  76:16,19                  hypothetical 35:5 42:21        96:23                     Las 1:18                     maintains 19:19 37:23
generator 78:19               68:3                       June 1:16                   lawsuit 8:14,20              maintenance 76:3
getting 9:25 22:5 27:14                                                              left 26:4 31:13 59:22        making 36:14 46:23
  75:7,8                                 I                           K                   60:3,12 61:12,14,22,24     95:10
give 21:1 34:18 66:6 93:2   ID 48:7 61:13                Kaminski 2:8 5:1,10 8:15    legal 5:18 15:10,12,20       man 70:6
given 96:14                 idea 13:13 15:1,2 21:11        11:14 13:22 15:7,22           23:22 24:4 38:8 43:21    manage 7:8,9,13,18
go 8:19 9:13,25 16:4           43:13,20,22 44:8 49:3       16:18 20:10,23 21:14          62:9 67:7,9,24 68:9      managed 6:9
  17:3 20:14,16 26:25          62:13 65:10 75:4 92:21      21:23 22:17 23:9,18,21        70:2 84:1                management 78:13
  29:13 31:22 34:19         identification 17:24 19:7      24:3 27:16 28:2,15,22     Lemos 1:5 10:18,19             79:23
  39:13,14 40:2,4,13           63:23 82:13,22 86:18        29:20,25 31:7,16 32:1         51:15,18                 manager 70:17 76:8
  59:16 62:10,18,20,25      identified 9:23 24:24,24       32:12 33:5,24 34:17,22    Lemos' 11:3 12:1             managers 78:24
  63:1 65:17 67:24 75:7        50:23 52:4,5 64:14          34:25 35:4,12,19 38:10    let's 12:18 17:21 19:2       manages 7:19
  75:23 76:9 77:12 91:1        69:17 82:2,3 88:18,22       40:7,21 41:16 42:10,19        22:2 26:25 40:13 47:11   manner 90:16
goes 9:15 70:7 76:6         identify 48:6 80:10,12         43:14,18,24 44:5 45:21        53:9 69:6 70:11 86:9     manual 50:11 65:13
going 8:22 17:5 25:3        identifying 80:6               46:6 47:12,21 49:7,17     Lever 1:24 96:25             March 48:11,15 49:1,13
  41:20 54:12,20 56:17      identity 68:22                 51:9 54:7,22 55:16,23     limit 85:14,17                 51:2
  63:9,19 71:11,15 72:1     iEnergizer 1:9 6:25 7:10       57:24 58:2,5 59:10        LIMITED 1:9,10               MARCUS 2:4
  72:10 74:22                  8:1,2,11 9:24 25:4,8        60:19 62:19 64:7,18       line 60:7 78:3               mark 17:21 19:2 82:19
Good 4:6                       29:19,23 30:2 31:12,21      66:11,18 67:1,11 68:1     link 36:6                      86:15
goodness 24:8                  50:20 54:6 63:17 64:23      68:12,19 69:11 70:1       list 57:18                   marked 17:24 18:2 19:7
Great 22:14                    67:20 70:12,14,25 71:3      72:4,12 73:1,15,24        listed 10:15 46:25             28:18 63:19,23 82:22
grounds 21:16 32:2             76:19 85:2 88:8,11,19       74:15 75:2,5,11 76:14     listen 15:15 16:2,3 22:17      86:18
  85:16                        89:12,13 90:8,12            77:18 78:2,8 79:9,24      litigation 5:19 37:16        master 24:18
group 9:14                  imagine 11:7                   80:7,19 81:4 82:4         little 12:19 31:19 85:16     matching 43:6
guardian 1:4 10:17          immediately 26:16 32:24        83:25 84:7,18 85:4,19     LLC 1:10 2:4                 material 8:23 9:1 32:6
guess 7:7 21:24 29:25       inbound 46:17,21               86:7 87:25 88:14 89:1     LLP 2:7                        36:10 53:6
  35:12 65:20 74:15         included 76:10,13,17,20        89:5,16 90:2,11 91:19     locks 78:20                  materially 5:16
  75:24 76:2 89:4,6         including 55:20 89:2           92:17,24 93:8,12,17       lodge 86:7                   matter 10:12 86:21
  92:21,22                  incomplete 35:5 42:20        keep 9:13 59:9,14 62:20     log 10:7 17:11,12 18:6       mean 5:24 8:18 27:6
guessing 44:22                 68:2                      kind 9:6                        18:14 35:16 36:25          28:6 35:6 59:25 70:3
guys 6:6 8:13,16,18 24:1    indication 47:1 80:25        know 8:10 9:12 11:7,21          37:20,21 38:2,6,9,21       71:16 74:20
                            infant 1:4 10:17               12:3,22 13:12,14,16,16        39:9,12,18 40:2,15       meaning 61:15 70:6
             H              information 8:13,21 10:7       13:18,24 15:20,25 18:9        41:9,22 42:7 43:12,17      80:12 85:14
HABIB 2:12 5:7 18:5            21:20 31:6 33:14,16         19:10 21:25 22:7 23:14        60:15 61:11,12 62:8,16   meant 71:21
   86:22 88:15 93:10 94:3      45:24 65:25 66:5,10,17      25:20 30:3,4,4,5,21           92:3,4                   Meek 1:14 3:2 4:1,8 5:3,9
hand 10:13 82:18 86:15         67:15 83:9                  31:21 33:8 37:12,12       logs 3:8,9,10 8:23 9:1,4       95:19
handing 18:1                informed 25:20                 38:4,5,7,19,20 41:8           9:8 12:16 14:10,12       meet 78:12,13,23
handle 64:22,25 68:6        initials 51:13                 42:12 43:11 44:3,7,10         17:8,10,14,17 18:23      member 47:5
handled 79:7                inputting 31:23                44:12,20 45:15 47:7           24:25 25:13 26:9,17,19   mentioned 6:20
happen 75:13                instances 36:12                49:4 50:13,14 51:7,17         26:23 34:2,6,14,15       merely 88:5
happened 25:25 32:6         instruct 85:10,12              51:23 52:1,14,19 53:23        36:6,18 37:14 39:9       message 26:3 31:13
   36:10 52:1 53:6 58:22    insufficient 83:10             54:3,5,6,9 55:4,16 56:3       42:15,16 43:6 61:2         59:22 60:3,12 61:12,14
   62:12                    intents 80:17                  56:6,21 58:24,25 59:2     long 4:15 41:2 70:20           61:16,22,24
happening 75:22             interested 96:19               59:3,7,12 63:16 64:3          86:8                     messages 62:13,14
happens 26:14,16            interrogatories 3:12           64:16,20 65:3,6,8,15      look 10:4 11:25 14:7,9         83:22
Harassing 49:7                 9:22 55:22 58:13,19         66:13,22 68:4,5 70:13         14:12 18:13 19:9,14      MESSER 2:7
Harwood 6:5                    63:21                       72:21 73:10 74:25             36:2 38:9 40:14 56:21    method 48:8
hear 51:20 82:2,6 88:14     interrogatory 48:2 64:10       75:15 76:1,4,7,23,25          56:23 57:2,15 87:7       methods 50:11
hearts 24:9                    64:14 67:18,19 88:17        77:3 78:20 85:21,23       looked 11:20 43:22           middle 70:6
held 60:10                  intricacies 10:11              86:13 87:2 88:7,8,11      looking 14:2 36:16 45:8      minor 51:14
help 15:5 16:9,22,23        involved 45:15                 88:20 89:4,6,9 90:12          46:3,10,14 49:5 60:7     minute 76:2
hereto 93:22                Iqor 1:11 7:2 17:11            90:24 91:14,23 92:11      looks 37:9 45:5,13,25        minutes 93:3
hey 15:4,15                 irrelevant 85:10               93:1                          46:7 59:23               misreading 58:7
Hi 81:13,16                 issue 7:25 11:12 12:22       knowledge 8:12 11:16        Los 2:9,13                   missed 81:19
hire 23:10,24 24:1 69:24       22:8 89:20                  11:18 12:5 22:25 31:9     lost 45:6 93:23              missing 42:8
   70:2,9,10                issues 15:24 85:6              33:13,15 40:12 51:1       lot 27:13 79:17              Misstates 75:11 92:18
hired 23:7 70:6             iteration 72:11                55:6 58:9,12 59:25                                     mode 64:4,13,17 65:3,5
hires 70:7                                                 63:18                                M                   65:15 90:16
hold 34:18 47:3,18,19,21                J                knows 83:10 85:20           M 1:24 96:25                 model 64:3
HOLDINGS 1:10,11                                                                     M-E-E-K 5:9                  modes 65:7,8
                            J 2:8                                                                                 moment 16:3 26:25
home 46:18,22,24 51:19      January 46:8,13,15                      L                machine 53:7 61:13,13
hope 66:2                                                                              61:14,21,22,25 96:11         40:14 60:6 87:1
                            Jeffrey 1:14 3:2 4:1,8 5:9   Lacks 13:23 16:19 31:8                                   month 74:7
hoping 45:1                    95:19                       33:6 40:8 42:11,20        machines 53:8
hour 63:9                                                                            maintain 31:4                months 5:16,21
                            Jersey 2:5                     43:25 44:6 49:18 66:12                                 morning 4:6 14:8,10
Houston 77:6                Job 1:20                       67:2 68:2 69:12 80:1,8    maintained 18:23 27:1
Hudecek 3:17 86:20                                                                     28:14 31:14 34:14            20:3,6 21:13 38:14,17
                            jobs 70:8                      81:5 85:5 88:1 89:18                                   mother 1:4 10:17 51:14
   88:22                    Julie 1:24 96:25               92:18                       35:16,17 39:9 42:15



                                            30(b)(6)Jeffrey Meek - Confidential
                                                       June 15, 2018
         Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 30 of 32
                                            Atkinson-Baker Court Reporters
                                                   www.depo.com
                                                                                                                                 Page 4

moving 85:17                            O              p.m 60:11 94:6               Precisely 18:7              quote 90:14
MP3 13:3,5,15,21 14:25     object 21:16 22:5 32:1      page 3:3,6 18:7 30:11        predated 25:1
Multiple 78:12                68:14                      40:18,20 45:10 46:10       predictive 65:12 84:21                   R
mute 5:2                   objection 11:14 13:22         60:4,7 83:1 91:3,4            85:2 86:6 87:17,23       R 2:2
                              15:7,22 16:18 20:10,23   pages 20:7 21:12                88:23,25 89:14 90:9      range 20:22 71:1
            N                 21:14 23:9,14 24:3       paid 24:11                   Predominately 6:5           reach 15:3,16 44:13 83:6
N 2:2 3:1                     29:20 31:7,16 33:5,24    paragraph 87:11              preparation 19:13              83:15
N-A-R-I-N-E 69:1              35:19 38:10 40:7 42:10   Park 2:5                     prepare 17:7 18:21 63:14    reached 46:16 61:19
N.A 1:8                       42:19 43:24 44:5 49:7    part 6:14 7:9 9:5 50:21      prepared 43:20              read 35:1,2 47:13,14
N.L 1:4 10:16,24 51:13        49:17 51:9 54:7,22         63:17                      prerecorded 83:21              87:8 95:7
  51:18                       59:10 62:19 64:18        particular 32:7 35:21,22     present 83:5 84:24          ready 18:9,10 19:10 22:5
name 4:7 5:8 64:3,15          66:11,18 67:1,11 68:1      89:20                      previous 86:8                  82:24 87:4
  82:11 96:22                 68:12,19 69:11 70:1      particularly 14:13 64:4      previously 86:9             real 26:20,22,22 27:1,2
Narine 68:24                  72:4,12 73:1,15,24         72:22 74:2                 primary 46:19               really 6:7 11:21 13:24
natural 1:4 10:17             75:2,11 76:14 78:2       parties 93:14,22             printout 30:14,17 37:9         33:8 63:8
nature 8:24                   79:24 80:7,19 81:4       PARTNERSHIP 1:9              prior 6:3 47:2 96:9         reason 40:5 42:7 53:4,5
near 26:22                    82:4 83:23,25 84:7,8     party 31:13 34:10 59:22      privilege 15:23 20:11          93:22
necessarily 36:6,8 68:7       84:18 85:4 86:8,8,10       59:24,25 60:11,12 62:1        21:17 68:20 85:14        reasons 53:1
needed 32:25                  86:11 87:25 88:2 89:2      92:8 96:20                 privileged 68:14            recall 42:22 43:8 52:10
neither 62:5 96:18            89:16,17 90:11,20,22     pay 46:19 54:12,19           probably 12:11 16:5,13         74:13 86:25
Nevada 1:18 95:1 96:4         91:9 92:17,24            payment 53:2,14 54:12           74:13,17                 receipt 93:19
never 18:17 43:5,9 67:23   objections 83:7 84:25         54:19                      problem 15:18               receive 66:16
  71:14 83:19                 89:1,18 91:10            pays 24:13                   proceedings 96:6,9,10       received 8:14 21:5 26:3
new 2:5 14:7 45:6 54:2     observation 79:17           penalty 95:7                    96:16                       54:4
nightly 9:5 26:24,24       observe 78:14               people 10:15 65:20           process 53:18,22 54:2       recollection 12:25 58:21
nine 87:11                 obtain 17:3                   74:20 76:6                 processes 78:14             reconfigured 89:20
ninety 53:3,16 54:13,21    obtained 48:4,6,10 49:12    percent 42:8                 produce 17:1 25:13             90:13
  59:8                     obviously 54:18 79:11       period 9:16 10:6,8 14:16     produced 9:8 12:4,24        record 4:7 13:20,21,21
normally 9:2 43:2          occurred 62:24                25:6 50:16 53:10,12,15        13:17 14:2,8,10,12          25:9,16 27:10,24 28:12
North 7:16,17,19           office 67:22,23 93:17         74:6,8,10 83:4 84:23          17:11,12,13,18 18:14        34:19,23,24 35:17 36:4
notate 30:25               officer 87:9                  88:13                         20:8 21:12 40:15 52:20      57:5 62:12 63:10,11
notating 31:2              official 62:11              perjury 95:7                    56:10,14,18 57:20           75:22 93:5,6 96:10,13
note 32:5,25 62:10 74:19   Oh 10:2 12:11 38:18 62:4    person 43:12 54:17,18        production 12:7 18:3        recorded 13:14,15
  74:20 75:1,10               76:6                       68:22 83:6,15              project 29:18               recording 16:2 17:2
notes 9:8 11:25 12:16      okay 5:10,11 6:23 7:8,17    person's 44:4 47:21          promise 54:12,19               51:21,24 54:14,20 55:1
  14:7 17:8,13,16 18:23       11:24 14:20,24 16:16     pertaining 19:22,24          promised 46:19                 56:6,7,10 59:9 62:6
  19:18,19,21,23,25 20:3      17:5 18:11 20:4,13       pertains 41:22               proper 93:25                recordings 12:14,19,24
  20:5,7,14,17,21 21:1,7      22:22 24:1 26:2,18       phone 2:4,12 9:21 11:2,4     propose 93:12                  13:2 14:2,3,23,25 15:5
  21:8,12 26:1,5,7,8,12       28:8,20,24 29:5 30:23      11:9,11 18:16 22:5,7       proprietary 28:18              15:16 25:13 52:12,19
  26:13,19,22 27:1 30:8       35:15 39:15 40:17 41:7     22:24 25:2 44:13,17        protective 28:19               52:25 53:13 55:8 56:14
  30:14 36:9,15 38:16,18      42:6,14 43:3,18 45:12      46:25 47:1,4,19,20,22      provide 21:20 66:3 67:15       56:18,25 57:6,18,19
  39:16,20,20 40:1,3,4        49:10 50:6 52:23 53:11     47:24 48:5,10,20 49:12     provided 8:24 9:2,4            58:23
  44:23 45:9 47:18 48:1       54:11 55:13 56:20          49:15 50:1,7,10 51:2          17:18 20:3,6 42:16       records 25:12 31:4 33:3
  55:9,10,11,12 59:16         57:23 58:5 59:23 61:5      58:16 80:16 81:1 82:1         48:5 49:15                  33:4,10,20,22,22 34:10
  60:9 61:5,25 62:11          63:7 68:18 70:11 74:5      83:3,20 84:22              pull 8:13 20:14,17,20          49:5
  63:3,6 92:5,6,9             77:3 80:25 86:15 87:3    PHV 2:4                      pulled 21:6                 refer 51:15
notice 12:17               onboard 72:7,7,9            physical 78:15,17            purpose 78:8,11             referred 51:12 55:2
notify 93:21               once 8:14 78:15             physically 36:16             purposes 22:10 57:5            60:21 92:2
noting 31:1                One's 29:9 32:10 55:12      place 25:22 96:7                78:12 80:17 93:25        referring 10:19 12:23
number 9:21 10:3 11:9         58:15 63:20              placed 83:2,14               pursuant 14:22 49:19           43:14,16 45:12 60:20
  11:11 18:16 20:17 22:6   one-month 74:10             plaintiff 1:6 2:3 51:14         77:15                       64:8 75:9 89:12
  22:7,11,15,20,24 24:2    ones 12:15 13:7,18 25:5       83:6,16 84:12 85:24        put 43:23                   refers 87:12
  24:23 25:2,8,12,14       onsite 78:13,24               91:7 92:15                                             reflect 33:22,22 38:23
  31:12 37:23 38:24 39:5   oOo- 94:7                   plaintiff's 55:13,19,21,24               Q                  60:10 92:6
  42:6 43:6,7 44:14,17     operation 4:24 9:7            83:20 84:13,15 86:16       question 5:3 8:1 11:24      reflected 25:25 26:4,6
  45:16,20 46:2,16,18,22   operations 5:6 7:14,15        93:13                        20:4 21:19 22:17 23:16       31:14 41:9,21 47:25
  46:22,25,25 47:1,4,6     opportunity 79:6,12         plaintiffs 10:15               23:17 25:19 27:17,18         48:17 62:25 63:2,3
  47:10,19,20,22,24 48:5   order 28:19 41:1 93:20      play 12:15,20 13:5,8,10        28:4 34:18 35:1,2,9       reflecting 18:15
  48:6,10,20 49:12,15,21   original 37:13 93:16,23       15:4                         39:8 45:22 47:13,14       reflects 32:5
  49:22,24 50:1,3,7,10     originally 9:11 37:3        played 12:19                   52:6 55:2,17 60:25        regard 23:10 35:7 75:13
  51:2,8 52:15 53:2        outbound 46:24              please 4:6 5:8 69:13           64:7,12,13 66:15 67:21       89:21 90:14
  58:16 82:2 83:1,4,14     outset 28:17                point 37:19 45:6 47:6          68:15 69:13 77:25 83:1    regardless 90:14
  83:18 84:6,10,20,22      outside 84:21                 51:20 79:23                  83:18 84:4 85:5,7,9       regards 33:17
  85:3 90:9 91:2,8,18      Outsourcing 6:14            policy 53:3,17                 88:20 90:18,22 93:1       regular 16:22
  92:1,16                  oversee 6:20                portfolio 4:13 5:4,11        questioning 78:3            related 20:1 59:18
numbers 11:2,4 57:3,10                                 pose 8:1 67:9                questions 67:6,9 93:7,9     relationship 64:22 69:7
  57:11,14 87:19                                       possible 92:14,23              93:10                        69:8
                                      P
numerous 76:6                                          possibly 23:22 90:17         quickly 69:6                relative 96:20
                           P 2:2,2



                                          30(b)(6)Jeffrey Meek - Confidential
                                                     June 15, 2018
         Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 31 of 32
                                             Atkinson-Baker Court Reporters
                                                    www.depo.com
                                                                                                                                Page 5

relevant 9:15 25:13         role 4:12,15,20,22 5:15    seven 6:24                  state 4:6 48:4 95:1,16      tells 46:15 71:25
   50:19                       69:2                    seventh 7:6                    96:4                     ten 45:11 52:21 70:15,24
relieve 93:14               roughly 42:8               short 41:1 63:9             stated 88:6 89:2            Tennessee 77:6,7,8
remember 43:10 44:19        rows 37:11                 shorthand 96:11             states 1:1 91:2             terminate 85:15,17
   51:25 77:23              RPR 1:25 96:25             show 36:8 46:24 56:17       status 28:9,25 29:6         terms 39:18 49:20 79:17
rep 32:20                   running 86:10,11 88:1      signature 93:18                33:19                        81:6,9
repeat 45:21                   89:1,17                 simply 10:4 26:17 64:15     stipulated 94:1,2,3         testified 4:3 44:7 74:6
rephrase 55:17                                         simultaneously 26:15        stolen 45:7                     90:3
report 92:12                            S              single 43:3                 stop 58:17                  testifying 4:9 96:9
REPORTED 1:24               S 2:2                      site 78:6,9 79:5            Street 2:12                 testimony 75:12 85:7
reporter 35:3 47:15         Sandra 1:5 10:18,19,20     sites 77:2,3,5,10           Strike 33:14                    92:19 95:11 96:14
   93:15 96:1,4               10:21 11:3 12:1 51:15    sitting 79:17 83:13 85:1    structured 69:10            Texas 77:7,8
REPORTERS 1:22                51:18                       87:22                    stuff 9:13 14:19            Thank 34:22 86:22 94:4
represent 57:19 80:22       save 54:13,20              situation 42:24             subject 28:19               theses 15:4
representative 27:9         saw 58:20 79:22,25         six 5:16,21 6:19 20:7       subscribed 96:22            thing 16:5 34:11 37:4
   32:16,17 80:14 87:12     saying 9:9 18:17 25:15        21:11 37:10 69:17 91:3   substantive 25:24               78:22
representatives 28:11         26:9 54:17 62:20 77:19      91:4                     subtract 6:8                things 26:20,21 36:6
   29:1,2,10 31:22 58:15      81:9 89:13 90:4 91:16    Sixteen 70:22               sued 24:25                      76:10
   80:13 91:21              says 34:5,9 35:24 40:23    skip 48:7                   Suite 1:17 2:5,9,13         think 6:24 9:14 10:12,16
represented 51:14             60:3,12 61:6,12,14,21    software 34:15              Suites 1:15                     10:21,23 12:22 13:4,7
request 9:3 10:6 25:15        61:23,24 62:1 83:8       somebody 8:3 9:19 21:9      summary 27:20                   13:20 20:2 23:21 29:23
   66:10,22 82:19 83:11       88:4 89:23 90:5,24          37:16 38:7 43:21 74:1    supplemental 3:11 63:20         35:11 36:5 44:18,21
   83:24 84:20 91:1,5         91:25                    sorry 5:1 14:9,11 18:5      support 5:18 9:14 21:9          48:22 51:20,21 53:1
requested 96:17             scope 84:1 85:6,7 88:3        32:21 33:14 34:17           37:16                        56:1 58:20 67:6,22
requests 3:14 20:5          screen 36:17 56:18            38:18 45:11 49:25        sure 21:19 27:20 28:6,22        70:15 76:1 80:17
required 82:15              search 25:12 75:24,25         56:12 60:24 63:6 81:12      31:21 34:21 41:20 46:5   thinking 52:3 80:21
requirement 41:5 82:17      second 3:12 4:21 5:3          85:11                       49:21 55:19 69:16 78:6   third 31:13 34:9 59:21,24
respect 8:16 23:23 28:3       22:3 28:16 29:24 34:18   sound 42:24 48:12 65:13        78:11 79:1 84:4 88:11        60:10,12 62:1 92:8
   32:2 35:21 66:19 88:2      34:19,20 53:10 63:21     sounds 13:1 50:25              93:3                     thirty 93:19
respond 90:18                 78:3                     source 39:11,12             Sutherland 7:4,5            thought 71:20
responded 58:14             see 10:2,4 22:4 27:10,23   South 1:17 2:12             switch 6:6,7                three 6:20 83:1,2 89:17
responds 83:8 91:11           29:7,10,14,16,19 30:2    span 4:24 6:10,11           switched 13:20 73:14        time 14:16 21:6 25:6
response 9:22 48:2            36:3 45:12,18 46:3,14    speak 16:21 40:22 63:13     sworn 4:2 96:9                  26:14,20,22,23 27:2,2
   49:10 50:2 55:21 58:13     47:9,11,17,25 48:14,23      68:9,18                  system 20:16 27:8,9,10          29:21 31:6 32:19 45:19
   58:18 64:14 82:18          48:25 57:8,11,18 58:6    speaking 90:20                 27:11,11,12,22,23,24         46:6 64:11,19 71:4
   83:23 88:17                59:17,21 60:17 61:2,4    speaks 88:4                    28:8,10,12,12,13 29:1        73:14 74:6 83:4,11
responses 3:11,14 12:7        64:6 79:6 87:14,20       specific 9:3 23:5 27:17        29:7,11,13,16,19 30:3        84:23 85:12,18,19
   12:16 50:18 55:14,20       91:12,13                    28:4 58:2 69:14 71:8        30:15,18 31:5,15,23          88:12 92:15 94:4 96:7
   55:24 63:20              seeing 86:25                  72:10 84:13                 32:10,18 35:17 36:2      times 71:7
responsibilities 4:22,23    seen 8:23 18:11,17,19      specifically 73:10             50:4,12,24 51:5 64:15    titles 56:24
restate 31:18 69:13           42:14 43:3,5 63:25       specified 20:22                65:9 72:11,15,24 73:4    today 4:9 68:11 83:13
restrict 78:21                64:1 86:24 87:6 91:25    speculate 21:24 92:25          73:20,21,22 74:9,24          84:5 85:1 87:22
result 30:25 39:22,25       send 74:19                 speculation 11:15 13:23        76:2,2 83:21 85:24       today's 17:7 18:22 19:13
   40:1 54:11               sense 8:22                    16:19 20:24 31:8 33:7       86:3 87:11,13 88:19,19       22:10 63:14
results 53:14               sensitive 78:22               33:25 35:5 38:11 40:8       88:21                    total 52:16
retained 59:1,4             sent 38:13,17 93:17           41:16 42:11,20 43:25     systems 50:14 73:14         trace 48:7
retention 53:3,9,12,15      separate 26:8,20,21           44:6 54:8,23 59:11          86:5 87:16 88:12 89:21   transcribed 96:12
review 12:6,13 17:15          30:17 69:21                 66:12 67:2,12 69:13         90:14                    transcript 93:16,19,20
   58:18 87:1 93:17,20      sequential 57:3               72:5,13 73:2,16,25                                       93:23 95:8,11 96:13,16
   96:16                    series 57:11                  75:5 76:15 80:1,8,20                  T              transfer 31:5
reviewed 12:14 17:8         served 48:3 55:24             81:5 82:5 85:5 88:1      take 19:9 40:13 46:6        transferred 36:13
   18:21,22 19:12 55:13     service 31:22,24 32:15        89:18 92:18                 49:14 63:8 64:11 87:1    transpired 25:10
   55:19                      32:16,20                 spell 27:4 68:25            taken 1:15 96:7             transpiring 32:24
right 5:13 6:21,25,25 7:1   services 1:9 4:14 5:4,19   spelled 73:11               talk 25:3 35:20 53:9 69:6   true 95:10 96:13
   10:25 12:18 13:1,4         6:13 8:6 9:24 17:12      spite 47:10                    70:11                    try 15:3
   16:24 18:24 19:9,11        18:3,15 24:18 25:4       spoke 21:21 34:9 46:19      talk-off 81:7               trying 10:1 16:4 17:3
   20:20 21:4 22:2,12,22      37:20,23 40:15 41:10        58:15 59:21 60:12 62:1   talking 5:5 17:6 29:2           25:23 27:14 44:13
   23:2 29:14 30:7,8 33:4     41:23 42:1,9 50:20          63:16 68:23 92:7            34:1 48:19 50:20 55:23       62:23
   33:17,23 34:7,11 35:10     65:1,4,16,22 67:21       spoken 8:5,7,10                62:15 81:20,21,23        twelve 52:21 91:2
   36:1 37:25 38:21 39:2      70:17,25 71:3 74:5,8     spreadsheet 37:10              87:10                    twice 77:13
   39:7,23 41:13,15 44:12     76:12,23 77:16 80:13     stamp 45:10 51:23 57:2      telephone 87:19             two 10:15 14:3,22 19:15
   44:24 45:2 46:12 47:9      81:2,13 82:2 85:2,23        57:10 60:4 62:17,18,18   tell 45:17 47:18 50:13          26:20,21 36:5 53:15,20
   48:23 50:25 54:21          87:23 88:9,18 90:13         63:1,2,4                    71:10,14,16,18,20,21         60:5 62:8 74:8 77:5
   56:13,25 59:4,14 60:1    Services' 18:6 79:7        stamped 14:5,13 18:3           71:22 72:3,17,25 73:3        89:17
   60:9,24 61:6 63:7          81:20,23,25                 19:2 36:23 39:17 57:6       73:7,8,9,12,13,22 74:1   type 66:16 67:15
   64:23 69:6 70:18 72:1    set 3:12,15 38:13 63:21       60:16                       74:11 76:25 77:1 82:24   typically 8:3 67:13 72:6
   72:10 75:18 76:9 81:14     96:7                     start 10:2 70:20 78:4          87:22 88:24                  72:21 74:18,19 75:18
   82:25 84:17 88:13        sets 19:15                 started 5:2 70:14           telling 43:5                    75:19,20 76:10 77:13
   89:11 91:23 93:2                                                                                                79:16


                                          30(b)(6)Jeffrey Meek - Confidential
                                                     June 15, 2018
         Case 2:17-cv-01512-JAM-DB Document 55-15 Filed 10/09/18 Page 32 of 32
                                               Atkinson-Baker Court Reporters
                                                      www.depo.com
                                                                                                              Page 6

            U               voice 83:21                 Y-E-N-O-V-K-I-A-N 69:1     2013 83:5 84:24
U.S 7:14                    voicemail 61:18             yeah 30:4                  2014 45:13 47:8 48:11,15
Uh 77:17                    voluntarily 54:4            year 77:13 78:15             49:1,13 51:2
Umm 21:22                   VS 1:7                      years 4:17 5:5,14,15       2017 14:4,14,21 21:5
undersigned 95:6 96:3                                     53:15,20 70:15,22,24       46:8,13 56:4 57:21
understand 10:11 35:9                  W                Yenovkian 68:24              58:1,4,11,14,22 59:17
  36:5 65:5 90:19 91:16     Wait 34:17 42:19 78:2       YITZCHAK 2:4                 59:20 60:11,22 62:25
understanding 85:12         walk 79:6,16                yzelman@marcuszel...         92:7
unit 87:12                  want 16:2 21:23 23:18         2:6                      2018 1:16 96:23
UNITED 1:1                    30:25 35:6 41:17 44:21                               21 58:14 59:17
unpack 12:18                  52:18 64:3 65:15 66:15                Z              22 59:20 60:11,22 62:24
updated 26:13,15,17           89:5 93:3                 Zelman 2:4,4 3:4 4:5       25 14:13,22
updates 31:3                wanted 58:7 65:3 75:21        5:12 8:17 11:17 14:1     26 19:4 36:23 48:11,15
upgrade 73:4 74:24 76:2     wants 20:13 72:21 90:21       15:11 16:1,20 17:21,25     49:1,13
upgraded 74:10              warehouse 9:12                18:7,8 19:1,8 20:12      288-3376 1:22
upgrading 72:23 73:20       wasn't 52:4                   21:3,18 22:1,21 23:13
  73:23                     watch 79:18                   23:19,25 24:7 27:19                  3
uploaded 26:23              WAV 13:3,9,15,21 15:1         28:5,20,23 30:6 31:10    3 46:11
use 9:6 22:23 23:23 70:1    way 17:2 32:23 57:7 79:3      31:20 32:8,14 33:12      30(b)(6) 1:14
  71:11,15,23 72:1,10,15      79:4                        34:4,21,24 35:8,14,23    30(b)6 84:2 85:8
  72:18 77:4 89:13 90:8     we're 25:3 45:1 50:20         38:15 40:10,25 41:19     300 2:5
useable 17:2                  72:10 74:24 93:11           42:13,23 43:16,19 44:2   308-9847 48:5 83:4
uses 6:16                   week 12:12                    44:11 45:23 46:9 47:16      84:22
                            went 51:3                     47:23 49:9,23 51:11      34 14:5
             V              West 2:8                      54:10,25 55:18 56:2      35 14:6
vague 8:15 23:9,15,16       whatnot 74:21                 58:1,4,6,8 59:13 60:21
   23:21 28:2 29:20 31:16   WHEREOF 96:22                 61:1 62:22 63:7,11,12                  4
   32:2 33:5 35:4,19 40:8   withstanding 91:10            63:19,24 64:9,21 66:14   4 3:4 88:17
   42:21 49:17 51:9 62:19   witness 3:2 5:9,20,22 6:1     66:21 67:4,16 68:8,17
   64:18 66:18 68:1 69:11     11:16 13:24 15:9,25         68:21 69:15 70:5 72:8                5
   72:4 75:2 79:24 80:19      18:1 20:25 21:25 22:19      72:16 73:5,18 74:4,16
                              23:11 24:5 29:22 30:1       75:6,16 76:18 77:21      5 48:2 96:23
Vanderbeek 16:10,14                                                                515 2:12
various 37:14 65:6            31:9,18 32:4,13 33:8        78:5,10 79:10 80:3,11
                              34:1 38:12 40:22 41:17      80:24 81:8 82:8,23       582 1:25 96:25
Vegas 1:18                                                                         5901 2:8
vendor 9:19 13:17 24:20       42:12,22 44:1,10 46:7       84:3,11,19 85:11,22
   24:22 26:2,19 27:10        49:8,19 54:9,24 56:1        86:14,19,23 88:10,16
                              59:12 60:24 64:20           89:10,24 90:6,19,25                  6
   29:6,17 30:23 32:16
                              66:13,20 67:3,13 68:4       91:22 92:22 93:2,6,11    6.6 87:13
   34:5,6,9 35:16,22 36:3
                              68:16 70:3 72:6,14          94:2,4                   6.7 86:2 87:13 88:19,19
   36:7,18 39:11 42:16
                              73:3,17 74:1 75:4,15                                    89:8
   52:5 65:24 66:17 67:25
                              76:16 77:19 80:2,9,22                 0              63 3:11
   69:22 70:11 71:2,8,10
   71:16,18,20,21,22,25       81:6 82:6 84:2,9 85:8     041 57:7
   72:23 76:8,9               85:13,20,21 86:13 88:7    07712 2:5                                7
vendors 4:24 6:12,15,18       89:3,7,22 90:4,12,17                                 7.3 87:13
   7:10 8:19 9:10,11 10:7     90:20,23 91:20 92:19                  1              701 2:5
   13:19 17:19 22:19 23:7     92:20 93:18 96:22
                            witness' 5:7                1 19:2,16 21:5 39:17
   23:11 24:1,5,16,24                                   1/12/17 46:20                          8
   25:11,16,21,22 26:12     witness's 75:12
                                                        10:23 1:15                 8 14:4,14,21
   27:22 29:3,16 31:4       witnesses 96:8
                                                        100 34:5,6 35:24           800 1:22
   33:3,10,16 34:14 35:24   word 6:10 23:23 28:3
                                                        1020 2:13                  82 3:14
   37:3,5,24 38:3,25          65:5 70:2
                                                        11 19:2,16 21:5 39:17      8275 1:17
   39:10 43:7 50:22 53:24   words 27:13
                                                        12 19:4 36:23 46:13,15     86 3:17
   54:3 67:10 69:8,9,17     work 7:23 27:2 44:4,9
                              79:1,19                   12:45 94:6
   69:24 70:8,9,25 80:4                                 1200 2:9                               9
   82:14 83:3 84:21 89:20   working 70:14,20
                            works 8:4 69:16             15 1:16                    90 36:3
version 39:13,14 72:17                                  17 3:8
                            wouldn't 9:2 29:6 59:3                                 90045 2:9
   72:24 73:20,21 74:23                                 18 83:5 84:23
                              68:6 81:11,12                                        90071 2:13
   86:2                                                 19 3:9,10 62:17,18 63:1
                            wrap 93:3                                              916 48:5 83:4 84:22
versions 74:9,12 90:15
                            writes 87:16                                           916-308-9847 22:6
versus 35:7                                                         2
                            wrong 54:17,18 58:16                                   9847 22:11,15 24:2 25:8
vice-present 4:13
                              91:8,18 92:1,16           2 62:18 63:2,4               25:12 31:12 38:24 39:5
vice-president 4:18 5:4
                            www.depo.com 1:23           2:17-CV-01512-JAM-DB         45:15,20 46:2,16,22,25
   5:11,14 16:14
                                                           1:7                       48:10 51:8 52:15 83:14
viewed 28:10,25
                                          X             2:29 61:4                    84:6 85:3 90:9
ViewPointe 1:15
                            x 3:1 96:16                 2:30 60:11,22 61:6
Vincent 44:15,17 45:19
                                                        20 46:24
   46:1,15 60:1
                                                        200 1:17 52:18,25
visits 78:7,9 79:5                        Y



                                              30(b)(6)Jeffrey Meek - Confidential
                                                         June 15, 2018
